ACCEPTED
                                                                    14-15-00585-CV
                                                    FOURTEENTH COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                              7/28/2015 11:10:01 AM
                                                              CHRISTOPHER PRINE
                                                                             CLERK

               NO. 14-15-00585-CV

     IN THE FOURTEENTH COURT OF APPEALS
                                                   FILED IN
                                            14th COURT OF APPEALS
              AT HOUSTON, TEXAS                HOUSTON, TEXAS
                                            7/28/2015 11:10:01 AM
                                            CHRISTOPHER A. PRINE
                                                     Clerk

           In re Mercedes Martinez,
                                             Relator

        REAL PARTY IN INTEREST'S
          RESPONSE TO PETITION
         FOR WRIT OF MANDAMUS


    AGAINST THE HONORABLE JOHN SCHMUDE
JUDGE 247rn DISTRICT COURT, HARRIS COUNTY, TEXAS


                           THE ENOS LAW FIRM, P.C.

                           Christina S. Tillinger
                           Bar No. 24003058
                           17207 Feather Craft Lane
                           Webster, TX 77598
                           Telephone: 281.333.3030
                           Fax: 281.488.7775
                           E-mail: christina@enoslaw.com




          ORAL ARGUMENT REQUESTED
Identity of Parties and Counsel

      The following is a list of all parties and all counsel in this matter:

1.    Relator in this matter is Mercedes Martinez, who is the Respondent in the underlying
case described below. The attorneys representing Relator in the trial court and in this
mandamus action are:

      Mr. Sean M. Reagan
      Leyh, Payne & Mallia, PLLC
      State Bar No. 24046689
      9545 Katy Freeway, Suite 200
      Houston, Texas 77024
      Tel: 713-785-0881
      Fax: 713-784-0338

2.    Respondents in this matter are the Honorable John Schmude, Judge ofthe 24 7th District
Court of Harris County, Texas and the Hon. Thomas 0. Stansbury, Visiting Judge.

4.    The Real Party in Interest in this case is Hisham Ahmed, and he is represented by:

       Greg B. Enos (counsel on mandamus action)
        State Bar No. 06630450
       Christina Tillinger (counsel before the trial court)
        State Bar No. 24003058
       The Enos Law Firm, P.C.
       17207 Feather Craft Lane
       Webster, Texas 77598
       Telephone: 281.333 .3030
       Facsimile: 281.488.7775
Table of Contents
Identity of Parties and Counsel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        1


Table of Contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Index of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

Issue Presented . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Statement of Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Argument .............................................................. 1

          1.        How Orders Are Entered in Family Court .......................... 2

          2.        Facts Ms. Martinez Did Not Include in Her Petition ................. 3

          3.        Undisputed Facts ............................................. 4

          4.        The Divorce Decree is Not Void, so Ms. Martinez
                    Cannot Collaterally Attack It . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

          5.        Martinez Cites Cases on Orders Based on Mediation
                    Agreements and on "Agreed" Orders Which Are Not
                    Applicable to The Facts of this Case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                    A.        The Trial Court Did Not Refuse to Honor the
                              Mediated Settlement Agreement When it Entered
                              the 2013 Divorce Decree. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                    B.        The Cases on "Agreed Orders" Cited by Martinez
                              Simply Do Not Apply to the Facts of This Case ................ 7

          6.        It Does Not Matter that Ms. Martinez Did Not Sign the Judgment . . . . . . 8

          7.        Lack of Consent Does Not Render a Judgment Void ................. 8

          8.        Allowing a Party Who Did Not Attend an Entry Hearing,
                    Who Did Not Seek a New Trial or Appeal to Years Later
                    Collaterally Attack a Divorce Decree is Very Bad Public Policy . . . . . . . 10

          9.        Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Request for Relief . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Certificate of Word Count Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13



                                                                 11
Appendix . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

          Court's Docket Sheet .......................................... TAB A


          Response to Motion to Set Aside Judgment and
          Order for Enforcement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TAB B

Affidavit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17




                                                                  lll
Index of Authorities



Biaza v. Simon, 879 S.W.2d 349, 354 (Tex. App.-Houston [14th Dist.]
       1994, writ denied) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Page 9

Blackburn v. Blackburn, 02-12-00369-CV (Tex. App. - Fort Worth,
      5/7/2015, no writ hist.)(mem. op.) ................................. Page 8

Brennan v. Greene, 154 S.W.2d 523, 526 (Tex. Civ. App. -
      San Antonio 1941, writrefd) ..................................... Page 9

Burnaman v. Heaton, 240 S.W.2d 288 (Tex. 1951) ......................... Page 8

Campbell v. Campbell, 02-12-00313-CV (Tex. App. - Fort Worth,
     5/15/2014, no pet. hist.)(mem. op.) ................................. Page 2

City ofHouston v. Anchor-Hocking Glass Corporation, 467 S.W.2d 677
       (Tex. Civ. App. - Houston [1st Dist.] 1971, ref. n.r.e.) ................ Page 8

Grivel v. Atlantic Mut. Ins. Co., 513 S.W.2d 297 (Tex. Civ. App.
       - Corpus Christi 197 4, writ ref d n.r.e.) . . . . . . . . . . . . . . . . . . . . . . . . . . . Page 8

Hagen v. Hagen, 282 S.W.3d 899 (Tex.2009) ............................. Page 5

In re Lee, 411 S.W.3d 445 (Tex. 2014) ................................... Page 6

Lemonds v. Le, No. 05-99-01156-CV (Tex.App-Dallas Apr. 11, 2000, no pet.) ... Page 8

Marrs & Smith P'ship v. D.K. Boyd Oil & Gas Co., Inc., 223 S.W.3d 1
      (Tex. App. - El Paso 2005, pet. denied) ............................. Page 2

Milner v. Milner, 361 S.W.3d 615 (Tex. 2012) ............................. Page 7

Philipp v. Tex. Dep't of Family & Protective Servs.,
       No. 03-11-00418-CV (Tex. App. -Austin 4/4/ 2012, no pet.) (mem. op.) . Page 7

PNS Stores, Inc. v. Rivera, 379 S.W.3d 267 (Tex., 2012) ................... Page 6, 9

Reiss v. Reiss, 118 S.W.3d 439, 443 (Tex.2003) ............................ Page 5

Sandoval v. Rattikin, 395 S.W.2d 889 (Tex. Civ. App. - Corpus Christi
      1965, writ refd n.r.e.), cert. denied, 385 U.S. 901, 87 S. Ct. 199,
      17 L. Ed. 2d 132 (1966) .......................................... Page 8

Sawyer v. Smith, 522 S.W.2d 936, 939-40
      (Tex.App.- Waco 1977, writ refd n.r.e) ............................ Page 9

                                                            lV
Scruggs v. Linn, 443 S.W.3d 373 (Tex. App. - Houston [14th Dist.] 2014, no pet.) . Page 7

Stein v. Stein, 868 S.W.2d 902 (Tex. App. - Houston [14th Dist.] 1994, no writ)   .. Page 8

Wallace v. McFarlane, No. 01-10-00368-CV (Tex. App. - Houston
       [Pt Dist.] 8/22/2013, no pet. hist.)(mem. op.) ........................ Page 3

Statutes

Texas Family Code Sec 153.0071. ....................................... Page 6




                                             v
Issue Presented
       Is a divorce decree based on a mediated settlement agreement void because one party

(who did not attend the trial court's entry hearing) did not sign the order and over two years

later complains that the order does not comply with the mediated settlement agreement?

Statement of Facts
       The underlying case is an enforcement action of a 2013 divorce decree. Mr. Ahmed

wanted to travel with his seven year old son to visit family in Egypt. The mother, Ms.

Martinez, refused to sign a consent to international travel and Mr. Ahmed filed an

enforcement action to make her sign. The Hon. Judge John Schmude on June 24, 2015

ordered Ms. Martinez to sign the consent form by 5 :00 p.m. on June 26, 2015 but she refused

to do so. A second Motion for Enforcement was filed to enforce the June 24th order. On July

7, 2015, the visiting judge, the Hon. Thomas Stansbury, ordered Ms. Martinez to sign the

consent form in court immediately but then reconsidered and ordered Martinez to appear

before Judge Schmude on July 13, 2015 to consider the argument made by counsel for

Martinez. The July 13 hearing was stayed by an order of this court.

       Mr. Ahmed was able to fly to Egypt with his son without the consent form. He is

scheduled to return with his son on July 29 and he wants the signed consent form to make sure

there are no problems returning to Texas with the child.

Argument
       The question presented to this court is of importance to the parties (who think they

were divorced in 2013), but it is of huge importance to the operation of family courts in

Texas, where orders and divorce decrees are routinely entered without signatures of all parties

or counsel at or after properly noticed entry hearings.



                                               1
       This court is asked by Ms. Martinez to rule that final judgments that were never

appealed or directly attacked can be ruled void years later simply because a party did not sign

or approve the order, failed to attend the entry hearing when the order was submitted to the

judge and failed to complain at the time that the order allegedly deviated from the mediated

settlement agreement upon which it is based.

1.     How Orders Are Entered in Family Court

       Judges in Texas almost never prepare their own orders. One of the attorneys in a case

is directed to draft an order based on the judge's ruling or the agreement of the parties. An

entry hearing is set by the court which serves as a deadline to get the order turned into the

court. If all parties agree on the order, they can sign the order and submit it to the court

without appearing in court. If there is a dispute over the form of the order, attorneys (and

often parties) appear at the entry hearing to make their arguments to the judge and get a ruling

on what the order should say. 1

       In a divorce case, one or both parties must appear before the court to provide testimony

that allows the court to grant the divorce and at that "prove up" appearance, either an order

that has already been agreed to is submitted or the judge schedules an entry date.

       Campbell v. Campbell, 02-12-00313-CV (Tex. App. - Fort Worth, 5/15/2014, no pet.

hist.)(mem. op.), is an example of the entry of a divorce decree following settlement at

mediation. There, the parties settled at mediation and the husband filed a motion to enter

judgment based on the mediated settlement agreement. The wife did not appear at the

hearing, but her attorney did and the judge signed the divorce decree without the wife signing

the order. On appeal, the Court of Appeals refused to set aside the divorce decree.


              An example of this process in a non-family case happened in Marrs & Smith P'ship
              v. D.K. Boyd Oil & Gas Co., Inc., 223 S.W.3d 1, 14 (Tex. App. - El Paso 2005, pet.
              denied). The judge conducted a trial, sent counsel his ruling and conducted an entry
              hearing to make sure the judgment conformed with his ruling. The parties and their
              lawyers attended and made their arguments on what the order should have said.
                                                2
       Wallace v. McFarlane, No.       01-10-00368-CV (Tex. App. - Houston [Pt Dist.]

8/22/2013, no pet. hist.)(mem. op.) is another example of this process:

      After over four years of acrimonious divorce proceedings, Wallace and Mcfarlane
      eventually entered into a binding, mediated settlement agreement (MSA) on November
      4, 2009. At a hearing on November 25, 2009, the trial court approved the MSA and
      asked Mcfarlane's counsel to prepare a draft of the decree based its terms. Mcfarlane
      and Wallace's respective counsels exchanged at least five drafts of the proposed decree
      over the course of the next month. Although the parties disagreed about some of the
      terms included in the initially-circulated drafts of the decree, no attempt was made to
      arbitrate any of these disputes prior to the entry hearing.

      The trial court held an entry hearing on December 29, 2009. At that hearing, the parties
      informed the trial court that they were generally in agreement with respect to the terms
      of the proposed decree, with three or four exceptions that they wanted to discuss.
      According to Wallace, the latest draft decree circulated by Mcfarlane contained
      numerous unauthorized changes to the parties' MSA. Attorneys for both parties and the
      amicus attorney representing the children discussed the challenged portions of the
      decree with the trial court and made hand-written changes to Mcf arlane's latest draft.

       During one such discussion, Wallace informed the trial court that the parties had
       agreed to arbitrate any disputes regarding the drafting and execution of the MSA and
       that she was reserving her right to arbitrate these disputes. Wallace did not, however,
       ask for a continuance or ask the trial court to refrain from signing a final divorce
       decree pending such arbitration. On the contrary, Wallace's counsel advised the court
       that a final decree could still be signed that day and that if the arbitrator later
       determined that the decree differed from the terms agreed to in the MSA, he would
       simply file a motion for judgment nunc pro tune to correct the error. At the end of the
       hearing, counsel for Wallace, Mcfarlane, and the children initialed each page of the
       decree with the hand-written interlineations, and signed that version of the decree
       "approved as to form." The trial court signed the decree that same day.

2.     Facts Ms. Martinez Did Not Include In Her Petition

       The Petition for Writ of Mandamus filed by Ms. Martinez includes inflammatory (and

largely nonrelevant) allegations and argument of the sort usually aimed at juries rather than

at justices on courts of appeals. However, there are a few facts Ms. Martinez failed to

mention in her petition, including:

       •      On October 14, 2013, the date assigned for trial, the judge heard the testimony

              of the parties and granted a divorce based on the parties' mediated settlement

              agreement. The Child Support Division of the Texas Attorney General was a


                                              3
            party to the suit and did not appear, so a "default" was taken as to the O.A.G.

            The court set an entry hearing for November 4, 2013. 2

     •      Counsel for Mr. Ahmed drafted the divorce decree and sent it to counsel for

            Ms. Martinez, who requested several changes to the order. All of the changes

            to the draft decree requested by Ms. Martinez's lawyer were made. The lawyer

            for Ms. Martinez never complained or mentioned that the divorce decree did

            not contain the provision Ms. Martinez now complains is missing regarding

            consent to travel. 3

     •      On November 4, 2013, counsel for Mr. Ahmed appeared at the entry hearing

            but the lawyer for Ms. Martinez did not. The judge instructed counsel to leave

            the proposed order with the court. Later that morning, the two lawyers ran into

            each other and Mr. Ahmed's lawyer told Ms. Martinez's lawyer what had

            happened at the entry hearing she had missed. The lawyer for Ms. Martinez

            promised to go by the court and sign the order, but she never did. 4 Judge

            Bonnie Hellums signed the order submitted by Mr. Ahmed's counsel on

            November 12, 2013, eight days after the entry hearing.

3.   Undisputed Facts

     It is undisputed that:
     •      The trial court in 2013 had jurisdiction over the divorce case and the parties.

     •      The final decree of divorce was signed on November 12, 2013 and the trial

            court's plenary power long ago expired.



     2
            Affidavit of Christina S. Tillinger, attached in Appendix- Tab B
     3
            Affidavit of Christina S. Tillinger, attached in Appendix - Tab B
     4
            Affidavit of Christina S. Tillinger, attached in Appendix - Tab B

                                             4
      •       Ms. Martinez did not file a motion for new trial or appeal the November 12,

              2013 divorce decree.

      •       Ms. Martinez has not filed a petition for bill of review to challenge the 2013

              divorce decree.

      •       Ms. Martinez has not filed a motion for judgment nunc pro tune alleging that

              the omission of the consent to travel provision was a "clerical error."

       •      This mandamus arises from a collateral attack made by Ms. Martinez on the

              2013 divorce decree in which she seeks to avoid enforcement of the decree

              because she claims it is void.

       •      Ms. Martinez in 2013 did not object to the trial court at the time about the

              alleged omission from the divorce decree of the consent to travel provision she

              complains about now.

4.     The Divorce Decree is Not Void, so Ms. Martinez Cannot Collaterally Attack It

       Ms. Martinez did not request a new trial or appeal the 2013 divorce decree, nor has she

filed a bill of review or sought an order nunc pro tune to correct an alleged "clerical error."

Instead, she is mounting a collateral attack on the 2013 judgment. The Texas Supreme Court

has made it clear:

      As with other final, unappealed judgments which are regular on their face, divorce
      decrees and judgments are not vulnerable to collateral attack. The decree must be
      void, not voidable, for a collateral attack to be permitted. Errors other than lack of
      jurisdiction over the parties or the subject matter render the judgment voidable and
       may be corrected only through a direct appeal.

       Hagen v. Hagen, 282 S.W.3d 899, 902 (Tex.2009)(citations omitted); Reiss v. Reiss,

118 S.W.3d 439, 443 (Tex.2003).

       The Texas Supreme Court in 2012 very clearly explained the difference between a void

and a voidable judgment and a direct attack and a collateral attack:



                                               5
             Because there is some inconsistency in our state's jurisprudence concerning
       important distinctions between void and voidable judgments and direct and collateral
       attacks, we begin our analysis with a discussion of clarifying principles. It is well
       settled that a litigant may attack a void judgment directly or collaterally, but a
       voidable judgment may only be attacked directly. A direct attack-such as an appeal,
       a motion for new trial, or a bill of review-attempts to correct, amend, modify or
       vacate a judgment and must be brought within a definite time period after the
       judgment's rendition.

              A void judgment, on the other hand, can be collaterally attacked at any time. A
       collateral attack seeks to avoid the binding effect of a judgment in order to obtain
       specific relief that the judgment currently impedes. After the time to bring a direct
       attack has expired, a litigant may only attack a judgment collaterally.

          The distinction between void and voidable judgments is critical when the time for
      a direct attack has expired. Before then, the distinction is less significant
      because-whether the judgment is void or voidable-the result is the same: the
      judgment is vacated. We have described a judgment as void when "the court rendering
      judgment had no jurisdiction of the parties or property, no jurisdiction of the subject
      matter, no jurisdiction to enter the particular judgment, or no capacity to act. "

       PNS Stores, Inc. v. Rivera, 379 S.W.3d 267, 271-2 (Tex., 2012)(citations omitted)

5.     Martinez Cites Cases on Orders Based on Mediation Agreements and on" Agreed"
       Orders Which Are Not Applicable to The Facts of this Case.
       Martinez cites many cases that say a court must enter an order based on a mediated

settlement agreement and a court cannot enter an "agreed" order after one party revokes

consent. None of those cases are germane to the facts of this case.

       A.      The Trial Court Did Not Refuse to Honor the Mediated Settlement
               Agreement When it Entered the 2013 Divorce Decree.
       Martinez cites In re Lee, 411 S.W.3d 445 (Tex. 2014) and other cases that have held

that Tex. Family Code Sec. 153.0071 prevents a trial court from substituting its judgment for

the terms of the mediated settlement agreement. That is indeed what Lee and the other cases

Martinez cites held, but they have no application to this case. In those cases, such as Lee, the

parties settled at mediation and then the trial court refused to honor the terms of their

settlement or added provisions that were not in the MSA and a party appealed or, as in Lee,

sought a writ of mandamus while the case was pending because the judge would not enter a

final order.

                                               6
        In this case, the trial judge did not substitute her judgment for the terms of the mediated

settlement agreement or refuse to accept the M.S.A. In fact, the trial court conducted a

hearing, heard testimony and accepted the terms of the mediated settlement agreement and

scheduled an entry hearing for an order based on the M.S.A.

        The complaint made by Ms. Martinez is that the trial court in 2013 signed an order (that

she did not object to at the entry hearing or appeal) which she now contends two years later

does not comply with the terms of the mediated settlement agreement.              In contrast, for

example, Philipp v. Tex. Dep't of Family & Protective Servs., No. 03-11-00418-CV (Tex.

App. -Austin 4/4/ 2012, no pet.) (mem. op.) cited by Martinez involved parents who appealed

and made a direct attack on a final order because it did not comply with a mediated settlement

agreement. Martinez failed to appeal the 2013 divorce decree and so that case does not apply

here.

        Scruggs v. Linn, 443 S.W.3d 373 (Tex. App. - Houston [141h Dist.] 2014, no pet.) cited

several times by Martinez likewise involved an appeal (a direct attack) on a final modification

order which one parent argued did not comply with a mediated settlement agreement. That is

not the situation here and Scruggs does not hold that an order that deviates from a mediated

settlement agreement is void.

        Likewise,Milnerv. Milner, 361 S.W.3d615 (Tex. 2012)reliedon by Martinez involved

a direct appeal of a divorce decree that deviated from the terms of the mediated settlement

agreement. In fact, NONE of the cases cited by Martinez which hold that a court's order

cannot deviate from a mediated settlement agreement held such orders to be void and open to

collateral attack.

        B.     The Cases on "Agreed Orders" Cited by Martinez Simply Do Not Apply to
               the Facts of This Case.
        Martinez cites some of the many cases that have held that a court cannot enter an

"agreed" order if a party has previously withdrawn its consent to the settlement. For example,

                                                 7
Burnaman v. Heaton, 240 S.W.2d 288 (Tex. 1951) did indeed state that,"when consent is

lacking at the time the agreed judgment is rendered, the judgment is void and must be set

aside." However, Burnaman involved an appellant who had revoked her consent on the

record before judgment was entered and it involved an appeal, a direct attack on the judgment.

Likewise, Stein v. Stein, 868 S.W.2d 902 (Tex. App. -Houston [14th Dist.] 1994, no writ) dealt

with a party who had filed a revocation of her consent to the agreed judgment in writing prior

to the entry of the judgment.     Ms. Martinez never revoked her consent to the mediated

settlement agreement prior to the judge's rendition and acceptance of the settlement. This case

involves an entirely different complaint - that the order supposedly does not comply with the

mediated settlement agreement (an argument Martinez waived by not appearing at the entry

hearing or filing a motion for new trial or appeal).

6.     It does Not Matter that Ms. Martinez Did Not Sign the Judgment

       It is not a condition precedent to the proper entry of a judgment for a party or opposing
counsel to approve the judgment as to form prior to its entry by the trial court. This is a matter

of professional courtesy and its lack of approval as to form does not render such entry of the

judgment invalid. Sandoval v. Rattikin, 395 S.W.2d 889 (Tex. Civ. App. - Corpus Christi,

1965, writ refd n.r.e.), cert. denied, 385 U.S. 901, 87 S. Ct. 199, 17 L. Ed. 2d 132 (1966); City

ofHouston v. Anchor-Hocking Glass Corporation, 467 S.W.2d 677 (Tex. Civ. App. - Houston

[1st Dist.] 1971, ref. n.r.e.); Grivel v. Atlantic Mut. Ins. Co., 513 S.W.2d 297 (Tex. Civ. App.

- Corpus Christi 1974, writ refd n.r.e.)

       Blackburn v. Blackburn, 02-12-00369-CV (Tex. App. - Fort Worth, 5/7/2015, no writ

hist.)(mem. op.) is an example of a divorce decree based on a MSA that was upheld even

though neither spouse signed or approved the divorce decree.

7.     Lack of Consent Does Not Render a Judgment Void

       Lemonds v. Le, No. 05-99-01156-CV (Tex.App-Dallas Apr. 11, 2000, no pet.) Agreed


                                                8
judgments have the same binding force and effect as judgments resulting from a trial before

the court or the jury and are subject to collateral attack only if the rendering court did not have

jurisdiction to render the judgment. (citing Biaza v. Simon, 879 S.W.2d 349, 354 (Tex.

App.-Houston [141h Dist.] 1994, writ denied))).

        An agreed judgment might be erroneous ifrendered without the agreement of a party,

but "consent" is not jurisdictional, an an asserted lack of consent does not render the judgment

void.

        Two Texas cases have addressed this issue, and both have correctly concluded that

arguments regarding a lack of consent must be raised by appeal or bill of review. If Melgar

"wished to contend that he did not in fact agree to the judgment, he would have to [have]

do[ ne] so by a direct attach upon the judgment and [could] not do so in a collateral

proceeding." Brennan v. Greene, 154 S.W.2d 523, 526 (Tex. Civ. App. - San Antonio 1941,

writ ref'd); see also Sawyer v. Smith, 522 S.W.2d 936, 939-40 (Tex.App.- Waco 1977, writ

ref d n.r .e) (stating that " [a] valid consent judgment cannot be rendered by a direct attach upon

the judgment and cannot do so in a collateral proceeding").

        An agreed judgment might be erroneous if rendered without the agreement of a party,

but "consent" is not jurisdictional, and an asserted lack of consent does not render the

judgment void. Absence of consent does not establish that "the court rendering judgment had
                                                            ;


no jurisdiction of the parties or property, no jurisdiction of the subject matter, no jurisdiction

to enter the particular judgment, or no capacity to act." PNS Stores, 379 S.W.3d at 272.

        A party wishing to contend that he did not consent to an agreed judgment must do so

by appeal or by bill ofreview. Brennan v. Greene, 154 S.W.2d 523, 526 (Tex.Civ. App. - San

Antonio 1941, writref'd); Sawyerv. Smith, 552 S.W.2d 936, 939-40 (Tex. App. -Waco 1977,

writ ref'd n.r.e). He "cannot do so in a collateral proceeding." Sawyer, 522 S.W.2d at 939-40.




                                                 9
8.    Allowing a Party Who Did Not Attend an Entry Hearing, Who Did Not Seek a
      New Trial or Appeal to Years Later Collaterally Attack a Divorce Decree is Very
      Bad Public Policy

      All parties to a lawsuit benefit from finality when a case ends with a final order. This

is particularly true in divorce cases, because divorced former spouses rely on the final terms

of the divorce decree when they remarry, make decisions for their children, pay child support

or dispose of property awarded to them.

      It would be calamitous to most former spouses if their divorce decrees could be

challenged years later simply because one spouse refused to sign the order or attend variance

between the decree and the settlement agreement it is based on.

9.     Conclusion

       The Honorable Thomas 0. Stansbury engaged in no action that could be subject to a

Mandamus, as he deferred all rulings to The Honorable John Schmude.

       Ms. Martinez cannot collaterally attach the 2013 divorce decree because it is not void.

Judge Schmude thus did not abuse his discretion and the application for writ of mandamus

should be denied.

10.    Request for Relief

       Real party in interest requests that this Court deny the petition for writ of mandamus and

for such other and further relief to which Relator may be entitled.

                                            Respectfully submitted,

                                            THE ENOS LAW FIRM, P.C.




                                              Christirnf&--+iltmger )
                                            Bar No. 24003058 ,___-/
                                            Christina@.enoslaw.com
                                                       ---
                                               10
                                   VERIFICATION

      I swear under oath that the factual allegations in the above Real Party In Interest
Response to Petition for Writ of Mandamus are within my personal knowledge and are true
and correct.




                                        Christina-S-:4'il1inge1> 7

                                     -·           """'\.rl
      SIGNED under oath before me on=--)\J\     y ·~J   )    , 2015.




                                        Notary Public, State of Texas




                                           11
                                   Certificate of Service

        A copy of this notice is being filed with the appellate clerk in accordance with rule
25.l(e) of the Texas Rules of Civil Procedure. I certify that a true copy of this Petition for
Writ of Mandamus was served On July 27, 2015, in accordance with rule 9.5 of the Texas
Rules of Appellate Procedure on each party or the attorney for such party indicated below by
certified mail, return receipt requested.




Hon. John Schmude
24 7th Judicial District Court
201 Caroline, 15th Floor
Houston, Texas 77002

Hon. Thomas 0. Stansbury
3207 Mercer Street
Houston, Texas 77027

Mr. Sean Reagan,
Attorneys for Relator
Leyh, Payne & Mallia, PLLC
9545 Katy Freeway, Suite 200
Houston, Texas 77024




                                              12
              CERTIFICATE OF WORD COUNT COMPLIANCE
        In compliance with TEX. R. APP. P. 9.4, relying on the word county function in the
word processing software used to produce this document, I certify that the number of words
in this document including footnotes (excluding captions, statement regarding oral argument,
table of contents, table of authorities, statement of the case, statement of issues presented,
statement of procedural history, signature, proof of service, certification, certificate of
compliance and appendix) is 3523.




                                              13
                    NO. 14-15-00585-CV

           IN THE FOURTEENTH COURT OF APPEALS

                   AT HOUSTON, TEXAS




            IN RE MERCEDES MARTINEZ, RELATOR




             REAL PARTY IN INTEREST

               APPENDIX OF DOCUMENTS


TABA   COURT'S DOCKET SHEET

TABB   RESPONSE TO MOTION TO SET ASIDE
       JUDGMENT AND ORDER FOR ENFORCEMENT




                            14
TABA




 15
                                             Harris County Docket Sheet


2013-08674
COURT: 247th
FILED DATE: 2/13/2013
CASE TYPE: DIVORCE W/CHILDREN

                                            AHMED, HISHAM
                                      Attorney: TILLINGER, CHRISTINA S.

                                                        vs.
                                       MARTINEZ, MERCEDES
                                             Attorney: MARTIN, KIRI


         'cc
                                              Docket Sheet Entries
         bate       Comment
       2/22/2013    TRORX - ORDER SIGNED GRANTING TEMPORARY RESTRAINING ORDER

       2/22/2013    CASO - ORDER SIGNED SETIING HEARING

       3/13/2013    XTROX - ORDER EXTENDING TEMPORARY RESTRAINING ORDER SIGNED

        4/2/2013    r/set to AJ on April 9 @ 1:30pm. will consider m/u periods of visitation based on the testimony and evidence.

        4/9/2013    temporary orders as announced on the record (SS). entry 4/19/13

       4/19/2013    TEOK - TEMPORARY ORDER SIGNED WITH CHILDREN

       4/19/2013    AOWOX - ORDER SIGNED GRANTING ASSIGNMENT OF WAGES

       10/14/2013   divorce granted per MSA as announced on the record and j rendere on this day (although OAG was sent
                    schedule order no show so proceeded via default). entry 11/4
       11/12/2013   6 - AGREED JUDGMENT, ORDER SIGNED

       11/12/2013   AOWOX - ORDER SIGNED GRANTING ASSIGNMENT OF WAGES

        6/16/2015   CASO - ORDER SIGNED SETIING HEARING

        6/24/2015   R ordered to sign consent to travel by 5 pm on Friday, 6-26-15. Movant withdraws any request that R be held in
                    contempt. Movant awarded atty fees in the amount of $750. Order signed.
        6/26/2015   13D-AGREED ORDER OF CONTEMPT SIGNED

        6/26/2015   13D -AGREED ORDER OF CONTEMPT SIGNED

        6/30/2015   CASO - ORDER SIGNED SETIING HEARING

        7/7/2015    Parties and counsel in ct. Ms. Martinez sworn and ordered to appear July 13, 2015 at 9:30a.m. t.stansbury,
                    judge
        7/17/2015   CASO - ORDER SIGNED SETIING HEARING




2013-08674                                                                                                                 Page 1of1

247                                                                                                             7/27/2015 9:24:08 AM
TABB




 16
                                                                                           7/27/2015 3:44:36 Piii
                                                                      Chris Daniel - District Clerk Harris Count)
                                                                                          Envelope No. 623963~
                                                                                              By: Raven Hubbarc
                                                                                    Filed: 7/27/2015 3:44:36 Piii

NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE DATA

                                    NO. 2013-08674

IN THE INTEREST OF                          §   IN THE DISTRICT COURT
                                            §
AMEEN AHMED                                 §   247TH JUDICIAL DISTRICT
                                            §
A CHILD                                     §   HARRIS COUNTY, TEXAS

             RESPONSE TO MOTION TO SET ASIDE JUDGMENT
                   AND ORDER FOR ENFORCEMENT

      Hisham Ahmed respectfully requests that this Court DENY the Motion to Set
Aside Judgment and Order for Enforcement filed by Mercedes Martinez.

       The Agreed Final Decree of Divorce entered on November 12, 2013 is a valid
court order, and there are no proper grounds for which this Court should render that order
void. A judgment is void only if the court rendering the judgment had no jurisdiction or
no capacity to act. Neither is true; therefore, Mercedes Martinez' only remedy would
have been, depending on the circumstances and timing, a Motion for New Trial, Bill of
Review, or direct appeal.

        Furthermore, this Court has already dismissed Movant Mercedes Martinez' request
to set aside or declare void the Agreed Final Decree of Divorce by considering Movant's
arguments at the hearing on Hisham Ahmed's Motion for Enforcement held on June 24,
2015, at which time the Court found that the Agreed Final Decree of Divorce was a valid,
enforceable court order, and indeed entered an order enforcing the decree. T    h      e
argument was again attempted at the second enforcement hearing on July 7, 2015, and
again failed.

             BACKGROUND

      The affidavit of Christina S. Tillinger, counsel for Hisham Ahmed, is attached as
Exhibit A and incorporated by reference. This Affidavit provides the Court a time line of
events during the 2013 Ahmed/Martinez divorce, as well as an explanation of the
language from the Mediated Settlement Agreement and how it was incorporated into the
Agreed Final Decree of Divorce, which is partially at issue in this case.
       Movant and Respondent have a different interpretation of the language in the
Mediated Settlement Agreement, and whether or not it is properly reflected in the Agreed
Final Decree of Divorce.

       However, that interpretation is irrelevant in light of the fact that the Agreed Final
Decree of Divorce is a valid court order, based on a Mediated Settlement Agreement, and
any differences between the Decree and the Mediated Settlement Agreement are
controlled by the language of the Decree. Therefore, this Court need not even consider
the differences between the two documents, as long as the Agreed Final Decree of
Divorce is a valid court order.

       ARGUMENT AND AUTHORITIES

       Void Orders

        In order for this Court to set aside the Agreed Final Decree of Divorce, the Court
must find that the Agreed Final Decree of Divorce is VOID. The Agreed Final Decree of
Divorce can only be void if "the court rendering judgment had no jurisdiction of the
parties or property, no jurisdiction of subject matter, no jurisdiction to enter the particular
judgement, or no capacity to act". PNS Stores, Inc. v. Rivera, 379 S.W.3d 267, 272 (Tex.
2012). "Errors other than lack of jurisdiction over the parties or the subject matter render
the judgment voidable and may be corrected only through a direct appeal". Hagen v.
Hagen, 282 S.W.3d 899 (Tex. 2009).

       As set forth in the attached Affidavit, the underlying case was a divorce action
pending in the 247th Judicial District Court of Harris County, Texas. The Honorable
Bonnie Hellums was in the 3rd year of her final term as judge, and certainly had the
"capacity to act". The parties had resided in Harris County, Texas for the requisite period
of time, and all property was located in Harris County, Texas. Therefore, Judge Hellums
had the jurisdiction over the parties and property, the subject matter, and the judgment
that was entered.

       The Agreed Final Decree of Divorce is a valid court order, and is not void.

       Consent

      Mercedes Martinez is attempting to argue that there was a lack of consent to the
Agreed Final Decree of Divorce and, therefore, that renders the Decree void.




                                              2
        As set forth above, lack of consent does not render a judgment void. An agreed
judgment might be erroneous if rendered with out the agreement of a party, but "consent"
is not jurisdictional, and an asserted lack of consent does not render the judgment void.
Absence of consent does not establish that "the court rendering judgement had no
jurisdiction of the parties or property, no jurisdiction of the subject matter, no jurisdiction
to enter the particular judgment, or no capacity to act." PNS Stores, 379 S.W.3d at 272.

      These types of arguments are to be raised in a direct attack on the divorce decree,
and not in a collateral proceeding.

       Merc;edes Martinez cites the case Burnaman v. Heaton, 240 S.W.2d 288 (Tex.
 1951) and states in her motion that "when consent is lacking at the time the agreed
judgment is rendered, the judgment is void and must be set aside. Burnaman is
distinguishable from the case at hand in several ways.

      First, the appellant in that case revoked her consent on the record before judgment
was entered. In our case, Mercedes Martinez signed a Mediated Settlement Agreement,
and was represented by counsel both at mediation and at the prove-up and entry of the
Agreed Final Decree of Divorce, and at no time made it known to anyone, much less the
Coµrt, that she had revoked her consent. Any revocation of consent on the part of
Mercedes Martinez has come over two years later, when she is unhappy with the current
circumstances. She did not file a Motion for New Trial, a Bill of Review, or an Appeal.
To now attempt to set aside the Decree and ask that it be deemed void is disingenuous.


        Second, the appellant in Burnaman went through the appeals process rather than
filing a Motion to Set Aside Judgment in the trial court and a mandamus with the Court of
Appeals, neither of which are the proper means by which to have a court order declared
void.

        The Burnaman case also states, "When a trial court has knowledge that one of the
parties to a suit does not consent to a judgment, agreed to by his attorney, the trial court
should refuse to give the agreement the sanction of the court so as to make it the
judgment of the court. Any judgment rendered on the agreement under such
circumstances will be set aside." Id at 291. In the case at hand, the trial court had no
indication whatsoever that Mercedes Martinez "did not consent" to the Agreed Final
Decree of Divorce. To the contrary, she had signed the Mediated Settlement Agreement,
was represented by counsel throughout the case, and did not, for two years, complain
about anything in the Decree. In fact, Mercedes Martinez has followed the Agreed Final
Decree of Divorce by accepting child support from Hisham Ahmed, by honoring the
visitation schedule for the child and, most on point, by following the Passport Provisions

                                              3
(Agreed Final Decree of Divorce, page 6) as recently as March 2015 when she signed the
requested Consent to Travel upon the request of Hisham Ahmed.

       Mercedes Martinez also cites the case of Stein v. Stein, 868 S.W.2d 902 (Tex. App.
- Houston [141h Dist.] 1994, no writ) to make her point regarding consent. However, that
case is distinguishable in that the litigant/appellant seeking to have the decree declared
void had filed a revocation of her consent to the agreed judgment in writing prior to the
entry ofthe judgment.

       Mercedes Martinez' Motion misstates that the Temporary Orders in this case were
"agreed to by the parties and signed by the Court", when, in fact, these Temporary Orders
were the result of a contested hearing before Associate Judge Meca Walker and, for that
reason, do not bear the signature of either party. Therefore, that argument falls on its
face.

       Further on the issue of consent, Mercedes Martinez cites Kaspar v. Patriot Bank,
No. 05-10-1530-V, 2012 WL 2087182 at *4 (Tex. App. - Dallas June 8, 2012 no pet) for
the principal that, "A trial court should not enter an agreed judgment if it possesses
information that would reasonably prompt further inquiry, and such inquiry, if pursued,
would disclose a lack of consent."                  ·

       The 24th Judicial District Court of Harris County is, and always has been, an
extremely busy Court. There is no way that The Honorable Bonnie Hellums, or any other
judge sitting on that bench, as the ability or the time to review each and every agreed
order against the underlying Rule 11 or Mediated Settlement Agreement. These judges
rely on. the parties and their counsel to ensure that agreed orders are properly drafted.
Mercedes Martinez was represented by the same attorney from the beginning until the
end of the divorce action. The decree was drafted, changes were requested by counsel for
Mercedes Martinez, and the changes were made. See Affidavit of Christina S. Tillinger,
attached and incorporated by reference.

      In this case, Judge Bonnie Hellums did not have "information that would
reasonably possess further inquiry" or any evidence that "would disclose a lack of
consent".

       Based on all of the above, the issue of Mercedes Martinez' "lack of consent" fails
to result in a finding that this Agreed Final Decree of Divorce is void.




                                            4
       Plenacy Power of the Trial Court

        A trial court retains plenary power to vacate, modify, correct or reform its
judgment for thirty days after the judgment is signed. Tex. R. Civ. P. 329b(d). After a
trial court's plenary power expires, it lacks power to alter its judgment: "An order signed
after the trial court loses plenary power is void." Jn re J.P.L., 359 S.W.3d 695, 705 (Tex.
App. - San Antonio 2011, pet. denied)(citing Jn re Brookshire Grocery Co., 250 S.W.3d
66, 72 (Tex. 2008) (orig. proceeding)).

       The Agreed Final Decree of Divorce in this case was entered on November 12,
2013. The trial court's plenary power expired thirty days later, on December 12, 2013.
Mercedes Martinez failed to file any motion that would have extended the trial court's
plenary power.

       Once the trial court's plenary power expired, the trial court retained jurisdiction
only to enforce or clarify the Agreed Final Decree of Divorce. Therefore, Hisham
Ahmed's Motion for Enforcement and the subsequent Order on Motion for Enforcement
and the contempt findings were within the court's power, and proper.

        If the trial court grants Mercedes Martinez' Motion to Set Aside Judgment, the
trial court would be acting outside of its jurisdiction and power at that time. In fact, such
an action would easily be the subject of a mandamus. See In re Anderson, No. 14-05-
00820-CV, 2005 WL 3074680 (Tex.App. - Houston [14th Dist.] Nov. 17, 205)(original
proceeding). In that case, the trial court signed a divorce decree on April 15, 2015, and
then attempted to vacate the judgment on July 28, 2015. Because there were no post-trial
motions that would have extended the trial court's plenary power, which, by that time,
had expired, the Fourteenth Court of appeals held that the "order vacating the final
divorce decree [was] void and the trial court abused its discretion in vacating the April 15,
2015 judgment". Id at *2. Mandamus was granted in that case.

       Finality of Judgments

       It seems that in no other area of the law would the importance of finality of
judgment be more important than in Family Law. Termination of parental rights,
adoption of children, and divorces all demand that judgments should be final, and parties
should be able to rely on their finality.

        The consequences of the trial court deeming this Agreed Final Decree of Divorce
void would be detrimental to the parties and to the child. The continued accumulation of
community property for the past two years, the continued acquisition of debt, new
relationships on the part of either party, and many more issues would be unresolved if this

                                             5
judgment were to be declared void. The cost to both parties, and to the child, both
financial and emotional, of having to relitigation the issues would be unfathomable.

       Both parties have relied on this Agreed Final Decree of Divorce, without issue, for
the past two years. Parental rights, visitation, and child support have been followed
without issue for the past two years. Even the passport provision has been followed,
again as recently as March 2015.

       SUMMARY

       The Agreed Final Decree of Divorce entered on November 12, 2013 is a valid
court order, and should not be declared void.

       An order cannot be declared void unless the Court lacks jurisdiction or capacity to
ask.

       Lack of consent does not rise to the level of a lack of jurisdiction or capacity to act
and, therefore, cannot be the basis of declaring an order void.

      The trial court does not have the plenary power to declare the Agreed Final Decree
of Divorce void.

       Mercedes Martinez did not make her alleged lack of consent known at the time of
rendition, nor at the time of entry, nor by filing a Motion for New Trial, nor by filing a
Bill of Review. In fact, Mercedes Martinez has followed every aspect of the Agreed
Final decree of Divorce, and has received every benefit (child support) of the Agreed
Final Decree of Divorce, including the provision that she now disapproves of, since
November 2013.

       This Court should continue to uphold the Agreed Final Decree of Divorce.

       It was necessary to secure the services of Christina S. Tillinger, a licensed
attorney, to enforce and protect the rights of Hisham Ahmed and the child the subject of
this suit. Respondent should be ordered to pay reasonable attorney's fees, expenses, and
costs, and a judgment should be rendered in favor of the attorney and against Respondent
and be ordered paid directly to the undersigned attorney, who may enforce the judgment
in the attorney's own name.




                                              6
                                       Respectfully submitted,

                                       THE ENOS LAW FIRM, P.C.
                                       17207 Feather Craft Lane
                                       Webster, Texas 77598
                                       Telephone: 281-333-3030
                                       Fax: 281-488-7775

                                       By:       ISi Christina S. Tillinger
                                             Christina S. Tillinger
                                               E-mail: christina@enoslaw.com
                                               SBOT No. 24003058
                                             Attorney for Movant

                                Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or
party in accordance with the Texas Rules of Civil Procedure on July 23, 2015.

                                                  Isl Christina S. Tillinger
                                          Christina S. Tillinger
                                          Attorney for Hisham Ahmed




                                              7
                    AFFIDAVIT OF CHRISTINA S. TILLINGER,
                        COUNSEL FOR HISHAM AHMED


THE STATE OF TEXAS                        *
                                          *
COUNTY OF HARRIS                          *

       BEFORE ME, the undersigned authority, on this day personally appeared Christina S.
Tillinger, who by me being duly sworn deposes as follows:

       "My name is Christina S. Tillinger. I am over 18 years of age, of sound mind, and
capable of making this affidavit. The matters stated below are within my personal knowledge
and are true and correct.

       I represent Hisham Ahmed, and have been his attorney since 2013. I was his counsel
during his original divorce proceeding, which began with his Original Petition for Divorce
filed on February 15, 2013, and ended with an Agreed Final Decree of Divorce signed by the
Court on November 12, 2013. I also currently represent Hisham Ahmed in a pending
Enforcement action, as well as in his response to the Petition for Writ of Mandamus pending
in the 14th Court of Appeals.

       Mercedes Martinez is currently represented by Sean Reagan, but was represented in
the divorce action by Kiri Martin.

      The time line of events of the divorce is as follows:

      Hisham - Petitioner, Husband and Father
      Mercedes- Respondent, Wife and Mother
      Martin - Kiri Martin, Counsel for Mercedes Martinez
      Tillinger - Christina Tillinger, Counsel for Hi sham Ahmed

      02/15/13      Original Petition for Divorce -filed by Hisham
      03/13/13      Counter Petition for Divorce - filed by Mercedes
      04/19/13      Temporary Orders entered as a result of a contested hearing on April 9,
                    2013 before Associate Judge Meca Walker
      05/10/13      Docket Control Order issued, setting trial for October 14, 2013 (Exhibit
                    A-1)


                                              1
       10/11/13      Mediation with Judge Leta Parks - Mediated Settlement Agreement
                     reached, signed by both parties and both counsel (Exhibit A-2)
       10/14113      Trial Setting
                            Hisham (Petitioner) appeared with Attorney Tillinger
                            Mercedes did not appear, but her Attorney Martin did
                            Office of Attorney General did not appear
                             Docket Sheet: Associate Judge Meca Walker accepted the
                             terms of the Mediated Settlement Agreement and rendered
                             judgment on that day. (Exhibit A-3.)
                     *Entry set from bench for 11/4/13
       10/21/13      Tillinger sent decree draft to Martin and the OAG
       10/28/13      Martin asked for certain pages to be resent
                     Martin requested changes to decree; all changes were made
       11/04/13      Entry Date - Tillinger appeared, Martin not present at docket call
                     Court instructed Tillinger to leave decree.
                     *Tillinger contacted Martin, who said she would stop by to sign
       11/12/13      Judge Bonnie Hellums signed the Agreed Final Decree of Divorce
                     (Exhibit A-4)

       Both parties were present at mediation on October 11, 2013, with Counsel. Both
parties signed the Mediated Settlement Agreement, after several hours of mediation.
Mercedes now wants to have the decree declared VOID because she is now, two years later,
unhappy with a portion of the Agreed Final Decree of Divorce.

        When the divorce action first began, Mercedes took many extreme positions against
Hisham that were obviously intended to separate Hisham from his son, Ameen, despite the
fact that Hisham had always been an integral part of the child's young life.

       Mercedes filed a Motion for Genetic Testing, which she later dropped.

       Mercedes alleged domestic violence, though there was no history of domestic violence,
and this was not found at the temporary orders hearing before Associate Judge Meca Walker
in April, 2013.

       Mercedes alleged risk of international abduction, and made this a theme throughout
the case. At the temporary orders hearing, she pressed this issue as a reason to allow Hisham
only supervised visitation with his son. Associate Judge Meca Walker denied this request,
and allowed Tillinger (counsel for Hisham) to hold the passports of Hisham and the child
during the pendency of the divorce action.


                                             2
       By the time of mediation, October 11, 2013, Mercedes had dropped the allegations
regarding parentage, domestic violence and international abduction. The parties agreed that
they would be joint managing conservators, Hisham would have a Standard Possession Order
with elections, and there would be no international travel restrictions.

      The Mediated Settlement Agreement (Exhibit A-2) states as follows on page 1 of
Exhibit A to the MSA:

               "Other Agreements:

              The father's passport shall immediately be returned to him. The mother shall
       have the right to hold the child's passport. If either parent wants to travel
       internationally with the child they must have the agreement of the other parent.
       Order shall contain language from the TFLPM

              The mother shall have the right of first refusal if the father is traveling
       internationally and it is his time to have possession ofthe child. She shall also have
       the right to have the right offirst refusal to the child is he is traveling domestically
       and the child should be in school. "

        The first paragraph was reflected in the Agreed Final Decree of Divorce on page 6
under "Passports". The language in the MSA clearly provides that the normal passport
language would be inserted into the Decree, which it was. The standard provisions for
exchange of passport and consent to travel forms were incorporated into the Agreed Final
Decree of Divorce. This provision did NOT give Mercedes the right to deny Hisham the right
to travel, it only provided the means by which Hisham would obtain the child's passport and
the consent to travel forms.

        The second paragraph was reflected in the Agreed Final Decree of Divorce on page
14 under "Right of First Refusal". This provision is completely separate and apart from the
first paragraph regarding passports. This provision has to do with what happens when Hisham
needed to travel and it was his possession time with the child, and gave Mercedes the option
to take the child from Hisham rather than have the child travel internationally, or travel
domestically when he had school.




                                              3
        Mercedes and her attorney Martin had 14 days between the time Tillinger submitted
a draft of the Decree and the date of entry to review the Decree to ensure that it complied with
the Mediated Settlement Agreement. Based on the fact that the international travel issue had
been so important to Mercedes during the pendency of the divorce, one would think that this
is the FIRST provision that she would check on.

      Martin requested changes to the Decree, but did not request changes to either the
Passport section or the Right of First Refusal section.

       In fact, on the day of entry, November 4, 2013, Martin indicated to Tillinger that she
was ready and wiling to sign the Decree, but that she had just gotten caught up in another
court. Martin stated that she would go by the 247th court and sign the decree later in the day.
Obviously, that never happened.

       The Agreed Final Decree of Divorce IS an Agreed Decree, as it is based on a Mediated
Settlement Agreement that was agreed to and signed by the parties, and was drafted
consistently with that agreement.

       The Agreed Final Decree of Divorce even states:

                "This Final Decree of Divorce is stipulated to represent a merger of an
        informal settlement agreement between the parties. To the extent there exist any
        differences between the informal settlement agreement and this Final Decree of
        Divorce, this Final Decree ofDivorce shall control in all instances. "

       Thus, even if the Court were to take the position that the Agreed Final Decree of
Divorce was in some way inconsistent with the Mediated Settlement Agreement, the terms
of the Agreed Final Decree of Divorce control.

       Signed on July   d ".'::> , 2015.



                                                                                                   /




                                               4
SUBSCRIBED AND SWORN TO before me on   July~. 2015.


                                   _J~~ C.~ ~A/~~~
                                   NOTARY PUBLIC, State of Texas




                          5
NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE DATA

                          NO. 2013-08674

IN THE INTEREST OF              §   IN THE DISTRICT COURT
                                §
AMEENAHMED                      §   247TH JUDICIAL DISTRICT
                                §
A CHILD                         §   HARRIS COUNTY, TEXAS

                          EXHIBIT A-1




                                1
                                                                         No. 201308674

AH1,1c1..      -=!-:JAM                                                                 *         247th   DISTRICT COURT
                                                                                        *
vs.                                                                                     *         HARRIS COUNTY, TE:Xf'.S
MARTINEZ, MERCEDES
                                                                                        *
                                                                                        *

                                  SCHEDULING 'ORDER and NOTICE OF INTENT TO DISMISS
                      ··,.c:;~: '***;ALLDEADLlNESARE PRIOR TO.TRIALSEITING DATE***
                                             . **Rule 11 Agreements will NOT delay trial date **
      It is hereby ORDERED that:

      1.    PRIOR TO TRIAL, parents shall file with the court proof of completion of an approved PARENT
            EDUCATION PROGRAM if there is a suit affecting the parent-child relationship.

      2.    PRIORTOTAIAL, parties n1ust either (a) have completed ALTERNATIVE DISPUTE RESOLUTION
            or (b) have set and have heard an objection to Alternative Dispute Resolution.


      3.    PRIOR Tb TRIAL, spouses shall exchange a sworn INVENTORY AND APPRAISEMENT prepared
            in conformity with Local Rule 4.4. Compliance with this paragraph is not a substitute for the
            requirements in Local Rule 4.3. All supplements must be filed 10 days prior to trial setting.

      4.    BY TEXAS RULES OF CIVIL PROCEDURE, all parties must be added (JOINDER) and served,
            whether by amendrnent or third party practice. THE PARTY CAUSING THE JOINDER SHALL
            PROVIDEACOPY OF THIS SCHEDULING ORDER ATTHE TIME OF APPEARANCE.


      5.    BY TEX(>.§.HULES QF~l\(IL i:>ROCED~RE, .all DISCOVERY must be co~pleted. LATE discovery
            may be 1mt1ated by st1pulat1on 1n conformity with Rule 11, Tex. Rules of C1v1I Procedure.
            Incomplete discovery will not delay the trial date ..
                                   "
      6.    BY TEXAS R.~LES OF CIVIL PROCEDURE regarding PLEADINGS, all amendments and supplements
            must be filed.·· This order does not preclude prompt filing of pleadings directly responsive to any
            timely filed pleadings.
      NOTICE Of INTENT TO DISMISS ON TRIAL DATE. THIS CASE MAY BE DISMISSED FOR WANT OF PROSECUTION
      ON DATE OF TRIAL if, by the trit:.11 date there is no:
               a. Service with citation; or
               b. Answer on file; or
               c.Properly .executed Waiver on file;
               d. Alternative Dispute Resolution;
               e. Completion of PARENT EDUCATION PROGRAM, if applicable.

      7.                  PRETRIAL CONFERENCE at            . .              set by court or upon motion.
                          It is furtherOrdered that any necessary paternity testing shall be completed and results obtained by this
                          date so proceedi11gs required by TFC 160.105-.108 may be conducted.

      8.   10/14/2013 TRIAL at 09:30 AM            THISCASE IS SET FOR TRIAL ON THE.MERITS ON THIS
                     · DATE.· it not assigned by the second Friday after this date, this case will be reset.



      SIGNED     05/10/2013




              Christina Shropshire Tillinger
              17207 Feathercraft Ln                                                         24003058
              Webster TX77598-4312                                             4
              'I" 111 1h •11•111 111111· ·'lh 111·'11Ilh1' ·11 1•'111i•' I'·; 1111111

                                                                                                                            JCV009
                                        BONNIE CRANE HELLUMS
                                               247TH FAMILY DISTRICT COURT
                                                  201 CAROLINE, 15rn FLOOR
                                                    HOUSTON, TEXAS 77002
                                                        (713) 368-6570

MECAWALKER                                                                                          DEBBffi WILLIAMS
Associate Judge                                                                                     Coordinator

PHYLLIS GONZALES
Court Reporter


                                      247th DISTRICT COURT PROCEDURES

    1. SETTING CASES FOR 1RIAL and PRETRIAL:

    Scheduling orders are generated approximately 90-120 days after filing of the case.
    There is no pretrial conference unless you specifically ask for one.
    Trial dates shall not be changed except by Court's approval for good cause after a motion for continuance is
    heard.                                                                                          ·
    Items 1-6 on lhe front of lhe Scheduling Order should be completed prior to the trial date.

    2. PROCEDURES REGARDING ORDERS:

    Entry dates for all orders will occur approximately 14 days after the cou1t's ruling. The person preparing the
    decree/order shall provide copies of the proposed decree/order to opposing parties at feast :fwe days before
    entry date.
    Failure to appear or to submit order at entry date will result in the case being dismissed for want of
    prosecution.
    All forms must be completed and turned in with order /decree.

    3. UNCONI'ESIBD IXXXET PROCEDURE:

    The uncontested docket is heard from approximately 8:30 to 9:30 a.m. each day. Uncontested matters may be
    heard at other times throughout the day if the Judge/Associate Judge is available or if specifically scheduled in
    advance.
    All orders, decrees, and forms must be presented to the court clerk at time of prove - up.

    4. SUBMISSIONDOCKETPROCEDURE:

    The following matters will, be heard by submission unless an oral hearing is specifically requested:
         1) Motions for substitution (not withdrawals) of counsel.
        2) l]nopposed motions to transfer venue. ·
         3) Motions for summary judgment
        4) Motions for voluntary dismissal or non-suit.

    5.   OTIIERMATIERS:

    a)         Any attorney withdrawing from a case shall either:
             1) Provide the substituting attorney with a copy of the scheduling order, or
             2) Provide the client with a copy of the scheduling order.
    b) The petitioner or petitioner's attorney shall provide to respondent or respondent's attorney a
               copy of the scheduling order WITIIlN F1VE DAYS of receiving respondent's answer.
    c) If a translator is required, you must provide your own.
    d) If a record is required, please fill out the form provided by the court before your case is called.
    e) Parenting Classing are required on all cases involving children by all parties.
    >1<>1< ·~*   Please see website for a full list of parenting classes for all cases as well as adoptions and other
                  additional information**** www.justex.net/Courts/Family/FamilyCourts.aspx
                                                                                                                             CV1247
                                                                                                                        Rev.07192012
NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE DATA

                          NO. 2013-08674

IN THE INTEREST OF              §   IN THE DISTRICT COURT
                                §
AMEENAHMED                      §   247TH JUDICIAL DISTRICT
                                §
A CHILD                         §   HARRIS COUNTY, TEXAS

                          EXHIBIT A-2




                                1
                                          No. 2013-08674


In The Matter of
The Marriage of
Hisham Ahmed                                          In The District Court

AND                                                   247th Judicial District
Merceds Martinez
In The Interest Of                                    Harris County, Texas

Ameen Ahmed
A Minor Child



                         MEDIATED SETTLEMENT AGREEMENT


       The undersigned parties herewith agree to compromise and settle the claims and
controversies        between them including all conservatorship,        child   support, and
possession disputes regarding the above identified child of the marriage. The parties
stipulate that the agreements set forth on the attached "MEDIATED PARENT-CHILD
ISSUES" are in the child's best interest.        The parties have also agreed to a just and
right division of their marital estate.
THE PARTIES ALSO AGREE THAT THIS MEDIATION AGREEMENT IS BINDING
ON BOTH OF THEM AND IS NOT SUBJECT TO REVOCATION BY EITHER OF
THEM.




          ~
          initials                        Page 1of4

                                                                                        \/_    \
                                   AGREEMENTS

1. The parties agree that the provisions included in Exhibit A for the child are

    incorporated into this Mediated Settlement Agreement and are binding for all

    purposes.

2. The parties agree that Exhibit B represents the intended division of all property

    and is hereby incorporated under this Mediated Settlement Agreement and is

    binding for all purposes.

 3. The attorney for the Petitioner shall prepare the Final Decree of Divorce. Unless

    otherwise agreed to in advance by the parties to the contrary, all documents

    contemplated by the agreements in this Mediated Settlement Agreement shall be

    based on the forms and provisions in the most recently publicly published Texas

    Family Law Practice Manual from the State Bar of Texas. The entry of the Final

    Decree shall take place on or before October 28, 2013.

4 If one or more disputes arise with regard to the drafting of the decree or closing

documents, the interpretation, omitted issues, interpretation and/or performance of

this agreement or any of its provisions, the party's attorneys agree to attempt to

resolve same by phone conference with the Mediator who facilitated this settlement.

If their differences cannot resolve by phone conference, then the disputed issues

shall be resolved by arbitration as set forth below.

5. ANY DISPUTES ARISING FROM THE DRAFTING OF THE DECREE OR
    CLOSING DOCUMENTS, THE INTERPRETATION OR OMITTED ISSUES OF

    THIS AGREEMENT OR ANY OF ITS PROVISIONS WHICH CANNOT BE

    RESOLVED BY PHONE CONFERENCE AS SET FORTH ABOVE, SHALL BE

    DECIDED BY ARBITRATION WITH JUDGE LETA PARKS SERVING AS

    ARBITRATOR. Parties and/or counsel agree to notify Judge Parks, in writing, of



                                   Page 2of4
          their request for her services at least seven days prior to a Court entry date and

          shall deposit an additional $250.00 per party toward the cost of said services



          before any arbitration services are rendered. The parties agree to pay any

          additional arbitration fees directly to Judge Parks on or at the time of entry.

   6.     The discovery obligations of each party shall immediately cease upon the

          execution of this Mediated Settlement Agreement, including the requirement for

          either party to respond to outstanding discovery requests or supplement any

          discovery responses. All disputes between the parties are hereby resolved.

   7.     The parties agree jurisdiction is in Harris County, Texas. They stipulate the

          divorce should be granted on the grounds of insupportability.

   8.     Either party may appear in court for the purpose of presenting evidence and

          securing the Court's approval of this Mediated Settlement.

    9.    This agreement is made and performable in Harris County, Texas, and shall be

          construed in accordance with the laws of the State of Texas.

    10.   Each signatory to this settlement has entered into same freely and without

   duress after having consulted with professionals of his or her choice. Each party hereto

   has been advised by the Mediator that the Mediator is not the attorney for any party and

   that each party should have this agreement approved by that party's attorney prior to

   executing same. This stipulation is signed voluntarily and its provisions regarding

   property issues are intended to be incorporated into an Agreed Decree of Divorce .




. A~\\       \\b
._,......~   initials                    Page 3of4
DATED October 11 2013



AGREED:                             AGREED:




-~
f~
       \\h
       initials         Page 4of4
                                       2013-08674

                                         Exhibit A

                             MEDIATED PARENT-CHILD ISSUES


    Conservatorship:     TJMC Harris County Geo Restriction

    Support.      Father to pay $1100 per month and continue to carry health insurance
    via temporary orders 50-50 uninsured


    Possession and Access: The temporary orders shall become final with the
    following adjustments:

    The father shall also have the EID after Ramadan and Haj and the mother shall    ~~
    have two days of her choice in exchang~ The parties shall alternate holidays per
    theSPO                                   \                                     ~-
                                           f'.D\-· --\-::? ,::lM'cfy~·fC'- ~' \'.=..c~k,f ~
    Other Agreements:                     \Yo"\\&--::"°"
                                                  c__,J
                                                         oc _9;/~r.
    The father's passport shall immediately be returned to him. The mother shall
    have the right to hold the child's passport. If either parent wants to travel
    t~~~~~a.~~~~,llyc\Y!!~!~~ . c~i!~'·t~~~~:;;~s~~~.~:. t~.~ ~~e;~;~~\ ~f the ot~er p~ren\-\ ~
                                                                      travel~
1
    The mother shall have the right of first refusal if the father is
    internationally and it is his time to have possession of the child. She shall also
    have the right to have the right of first refusal to the child if he is travelling
    domestically and the child should be in school.


    The parties shall communicate through Our Family Wizard
                                                            Ci
                                                                         en
                                                                          c                          "'...c   ...c
                                                                                                              i
                                                            ....
                                                            cu     II)
                                                                         ·-
                                                                          ... 0c
                                                                          ::s ·-      ...             Q)
                                                                                                              Q)
                 Rights and Duties                                       "Cl   II)     Q)             E
                                                            lQ                        ....0
                                                                                      .c
                                                                                              -=""
                                                                   Q)           II)            ~      Q)      "Cl
                                                                         II)
                                                                                                              cQ)
                                                            .c .5         cu    Q)
                                                                         .c     II)
                                                                                              ~

                                                                                              ~
                                                                                                      f
                                                            .c ....             II)   E               en          c.
                                                            CJ           .c     0                    .
                                                                                                              "Cl
                                                                                                              c
                                                            w            C'll
                                                                         w                           m

Duty to inform the other party in a timely manner of               x
significant information concerning          the health,
education, and welfare of the child.
Right to receive information from the other party                  x
concerning the health, education, and welfare of the
child
Right to confer with the other party, to the extent                x
possible, before making a decisiofl concerning the
health, education, and welfare of the child
Right of access to medical, dental, psychological, and             x
educational records of the child except confidential
communications between the child and MHP
Right to consult with a physician, dentist, or                     x
psychologist of the child
Right to consult with school officials concerning the              x
child's welfare and educational status, including school
activities
Right to attend school activities                                  x
Right to be designated on the child's records as a                 x
person to be notified in case of an emergency
Right to consent to medical, dental, and surgical                  x
treatment during an emergency involving immediate
danger to the health and safety of the child


Duty of care, control, protection, and reasonable                               x
discipline of the children
Duty to support the children, including providing the                           x
child with clothing, food, shelter
Right to consent for the child to medical and dental                            x
care not involvinQ an invasive procedure*
Right to direct the moral and religious training of the                         x
children
Right to make decisions regarding psychological or                                                        x
psychiatric treatment for the children after consultation
with the other party
Duty to make periodic child support payments                                                  x
Right to establish domicile of the children                                              x
Right to consent to medical, dental and surgical                x
treatment involvinQ an invasive procedure*
Right to receive and give receipt for child support         x
payments for the support of the child and hold or
disburse the funds for the benefit of the child
Right to make educational decisions for the child*          x
The right to consent to marriage of the child                   x
The right to consent to enlistment in the armed forces          x
Except when a guardian or attorney ad litem has been            x
appointed for the child, the right to act as agent of the
child in relation to the child's estate if the action is
required by a state the U.S. or a foreign government
Duty to manage the child's estate to the extent the             x
estate has been created by community property or the
joint property of the parties
2013-08674

MSA Property Division




Each party is awarded the property in their possession all debts in their name and attorney's fees
incurred by them. Additionally the Petitioner is awarded the following:

2010BMW

The business known as Sahara Cargo

The following is awarded to the Respondent:

2004 Tahoe Silverado Truck is confirmed as her separate property

Upon 24 hours notice to the Petitioner she may pick up the following items:

The scrapbook she made

Umblblical cord set with the baby's first hair

Silver laptop with pictures

All other pictures or copies on other computers

Baby clothes in plastic tubs and newborn three piece outfit from her mother

First Halloween tSStu~e
Office of HaITis County District Clerk - Chris Daniel I FREEfax                                                                                          Page 1of1


                             Your FREE lax Filing has been successfully uploaded. Tile following Unique Trace Number has been assigned lo your fax filing.
                        (.   Fl\X'iSSSUG9:~!You will receive an email confirmation when yotJr fax filing has been received. The status of a filing may be tracked
                             on the My FREEi ax Filings page




https://www.hcdistrictclerk.com/eDocs/Secure/FREEfax/Secure/FaxFilinQ.asnx                                                                                1()/1h./')()11
NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE DATA

                          NO. 2013-08674

IN THE INTEREST OF              §   IN THE DISTRICT COURT
                                §
AMEENAHMED                      §   247TH JUDICIAL DISTRICT
                                §
A CHILD                         §   HARRIS COUNTY, TEXAS

                          EXHIBIT A-3




                                1
                                                            Harris County Docket Sheet


2013-08674
COURT: 247th
FILED DATE: 2/13/2013
CASE TYPE: DIVORCE W/CHILDREN

                                                           AHMED, HISHAM
                                                       Attorney: TILLINGER, CHRISTINA S.

                                                                        vs.
                                                       MARTINEZ, MERCEDES
                                                                                                                 (j~
                                                                                                                 ~
                                                                                                                      *
                                                            Attorney: MARTIN, KIRI
                                                                                                          j(   o~
                                                                                                          IP~~
                                                   .
                                                             Docket Sheet Entries               n~d
      ...
      ·
                                                                                              ~ '

                  4/9/2013       temporary orders as announced on th~W (SS). entry 4/19/13

                 4/19/2013       TEOK - TEMPORARY ORDER SIGN~WITH CHILDREN
                                                                   ({7),.,
                 4/19/2013       AOWOX - ORDER SIGNE~~~NG ASSIGNMENT OF WAGES

                 10/14/2013      divorce granted per MSv~:ounced on the record and J rendere on this day (although OAG was sent
                                 schedule order no show Q oceeded via default). entry 11/4
                 11/12/2013      6 - AGREED JUDG~, ORDER SIGNED

                 11112/2013      AOWOX - ORP~JBNED GRANTING ASSIGNMENT OF WAGES

                 6/16/2015       CASO - O~"'R'SIGNED SETTING HEARING
                                          (("

                 6/24/2015       R or~~slgn consent to travel by 5 pm on Friday, 6-26-15. Movant withdraws any request that R be held In
                                 coni  Movanl awarded atty fees In the amount of $750. Order signed.
                 6/26/2015
                                 1~ ~GREED ORDER OF CONTEMPT SIGNED
                 6/26/2015
                              ~~ ~
                                 )
                                   - AGREED ORDER OF CONTEMPT SIGNED

                 6/30/2015       CASO - ORDER SIGNED SETTING HEARING
                                                                                                           '
                  7/7/2015        Parties and counsel In ct. Ms. Martinez sworn and ordered to appear July 13, 2015 at 9:30a.m. t.stansbury,
                                 judge
                 7/17/2015       CASO - ORDER SIGNED SETTING HEARING




2013-08674                                                                                                                            Page 1of1
247                                                                                                                       7/23/2016 10:00:16 AM
NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE DATA

                          NO. 2013-08674

IN THE INTEREST OF              §   IN THE DISTRICT COURT
                                §
AMEENAHMED                      §   247TH JUDICIAL DISTRICT
                                §
A CHILD                         §   HARRIS COUNTY, TEXAS

                          EXHIBIT A-4
                            u(1     Jt L
                                  Chris o
                                                     .ED
                                                      .
,.                                Ol~frlct ~1;~k
                                NOV - 4 2013



     IN THE MATTER OF                                            §     IN THE DISTRICT COURT
     THE MARRlAGE Ol.1                                           §
                                                                 §
     HISHAM AHMED                                                §
     AND                                                         §     247Tfl JUDICIAL Dl~_T~ICT
     MERCEl>ES MARTINEZ                                          §                           ~
                                                                 §                   ~®)
     AND IN THE INTEREST OF                                      §                 ((' ~
     4.MEEN ~l:l.MEO, ~ Cl:ULJ>                                  §     HARRIS cou~~TEXAS
                                                                                <>~
                                       AGREED FINAL DECREE OE..D~CE
                                                                              <>~
              On October 12, 2013, the Court considered this case.          4;J
     Appearances                                                       ,. ~~
              Petitioner, Hisham Ahmed. appeared in person a"~igh attorney of record, Christina S.
     Tillinger, and announced agreement.                   ~~·
                                                                 o~~                   .
              Respondent. Mercedes Marthiez. has made_'*'~eral appearance and has agreed to the tenns of
     this judgment to the extent pennitted by law. as e~ced by Respondent's signatU{e below.

             Also appearing was the Office of the $ e y General, who has agreed to the tenns of this order
     as evidenced by their signature below.     ~

                                                           n~~
     Record
              .                                        o~
               A record was made by Li~~~. court repoi;ter for the :2471.h Judicial District Court of Harris
     County, Texas.                 O°'ll
                                   ©~
     .Jurisdiction. and Domicile                U
              The Court           fin~~
                                the pleadings of Respondent EU"e \n due form and contain all the allegations,
     information, and pr~sites required by law. The Court, after receiving evidence, finds that it has
     jurisdiction of this~-and of all t.he parties and that at least s~ty days have elapsed since the date the
     suit was filed. ~

             Thc~rt further finds that, at the time this suit was flied, Respondent had been a domiciliary of
     Texas for the preceding six-month period and a resident of the county in which this suit was filed for the
     preceding ninety-day period. All persons entitled to citation were properly clted.

     Jury

              A jury was waived, and questions of fact and of law were submitted to the Court.



                                                                                                         EXHIBIT
                                                                                                  ••
            RECORDER'S MEMORAf.10\IM
            'ht3 in~f11JR'e!lt 1s ol poor que.lrty
                                                                                                  i.
                  at 1h& time c' ima91n!)
Agreement of Parties

         The Court finds that the parties have enteted into a wrinen agreement as contained in this decree
by virtue of having approved this decree as to both fonn and substance. To the extent pennitted by law,
the parties stipulace the agreement is enforceable as a contract. The Court approves the_ apreement of the
parties          IT JS ORDERED that. at all times, Mercedes Martinez. as a parent joint managing conservator,
shall have the following rights:

         I.      the right to receive information from any other COIJ5ervator of the child concerning the
health. education, and welfare ofthe child;

        ::?.
concerning the health. education. and welfare of the child;

        3.
                                                                                           *
                the right to confer with the other parent to the extent possible before making a decision


                 the right of access to medical, dental. psychological, and educatio~~ords of the child;

        4.       the right to c;onsult with a physician, dentist, or psychologist    o~\Jhild;
                                                                                 <>Ll
        5.       the right to coosult with school officials concerning the c~velfare and educational
status. including school activities;                                        c)   ®
        6.       the right to attend school activities;                 ~
                                                                 o~
        7.       the right to be designated on the child's record~~ person robe notified In case of an
ernergency;                                 .                          8.     the right to consent to medical, dental, and su..-gical treatment during an emergertcy
involving an immediate danger to the health and .safety of the child: and

        9.        the right to manage the estate of the child to the extent the estate has beerJ cteated by the
parent or the pal'ent's family.

        1T IS OROEREP tha4 ar all times, Hisham Ahmed and Mercedes Martinez, as parent joint
managing conservators, shall each have the following duties:
        I.     the duiy to infonn the other conservator of the child in a timely
infonnation concerning the t1ealth. education. and welfare of the child: and
                                                                                       m'fifJ'~
                                                                                                lT IS ORDERED that Mercedes Martinez, as a parent joint managing conservator, shall have the
following rights and duty:

         1.      the exclusive right to designate the primary residerice of the child within Hanis County,
Texas;

        2.      the right, S\lbject to the agreement of the other parent, to consent to medical, dental, and
surgical rreatment involving invasive procedures;

       3.        the t right, subject to the agreement of the other parent, to consent t   ~Jatric and
psychological treatment oFthe child;                                                 (?'U~ch
                                                                                     u
         4.      the independent right to receive and give receipt for periodi~ ~ents for the support of
the child and to hold or disburse these fi.mds for the benefit of the child; ~

        5.      the right, subject to the agreement of the other  parent~~resent
                                                                               the child in legal
action and to make olher decisions of substantial legal significance ~~lng the child;
                                                                   0   if@
   .    6. .     the right, subject to the _agreement of the other~m. to consent to marriage and to
enlistment in the armed forces of the UJUted States;            ~

         7.      the exclusive right to make decisions   ~~9.ng rile ch lid's education:
        8.     except as provided by section     264~~f   rhe Texas Family Code, the right, subject to
the agreement of the other parent, to the services d~amings of the child;
                                                  ~
         9.       except when a guardian ofthe@lld's estate or a guardian or attorney ad litem has been
appointed for the child, the right, subject t~ agreement of the other parent, to act as an agent of the
child in relation to the child's estate ift~~d's action is required by a state, the United States, or a
foreign government: aod                 o~

         I0.   the independent~ to manage the estate of the child to the extent th,e estate has been
created by community property~~ joint property of the pa.rent.

        IT IS ORDEREQt~isham Ahmed, as a parentjoint managing conservator, shall have the
following rights and d~~

         t.    th~. subject to the ag~ment of the other pafc!\t, to consent to 111edical, dental, and
surgical treatment~lving invasive procedures;

         2. · ~ rlght, subject to the agreement of the other parent, to consent to psychiatric and
psychologica'M~~ent of the child;
        :J.     the right, subject to the agreement of the othei: parent, to represent the child in legal
action and to make other decisions of substantial legal significance concerning the child:

        4.       the right, subject to the agreement of the other parent, to consent to marriage and ro
enlistment in the armed forces of the United States:


                                                       5
        5.     except as provided by sec6on ;!64.0111 of the Texas Family Code, the right. subject to
the agreement of the other parent, to the services and earnings of the child;

         6.       except when a guardian ofthe child's estate or a guardjan or attorney ad litem has beet1
appointed for the child. the right, subject to the agreement of the other parent, to act as an ageot of the
child in relation to rfle child's est:;ite if the child's action is required by a state. the United States, ore.
foreign government: and

        7.     rhe independent duty to manage t.he esrate of the child to the ex.tent th~te has been
created by community property 01· the joint property of the patents.                ~         J.       a reasonable description of means of transportation, including. if applicable. all names of
carriers. flight numbers, and scheduled departure and arrival times;
         4.       a reasonable descdption of each destination of the intended travel, including the name,
address. and phone number of each interim destination and the final travel location;
         5.       the dates the child is scheduled to arrive and depart at each such destination;
         6.       the date, time, and location of the child's return to the United States;
          7.      a complete statement of each portion of the intended travel during which the conservator
providing the written notice will nor accompany the child; and
         8.       the name. pennaneJJt and mailing addresses, and work and home telep*. numbers of
each person accompanying the child on the intended travel other than the conservator~\.iding the
written notice.                                                                       ~

         lfthe intended travel is a group tdp, such as with a school or other o      tion, the conservator
providing the written notice is ORDERED to provide with the written noti <>       nfonnation about the
group trip and its sponsor instead of stating the name, permanent and mail'     ddresses, and woi:k aod
home telephone numbers of each person accompanying the child.           A~
                                                                       ~                  .

         IT IS FURTHER ORDERED that this written notice sh~~~rnished to the other conservator
no less than twenty-one days before the intended day of depart~~i:. me child from the United States.

         Hisham Ah.med and Mercedea Martinez are each      n6i' r$, school officials. or µublic carriers~ when
appUcabJe1 ro have the fonns duly notarized; and,~ en days of that conservator's receipt of each
consent form, to deliver the form to the conservato~viding the written notice.

        IT IS ORDERED that any      conservator~       violates the terms and conditions of these provisions
regarding the child's passport shall be liable ®all costs incurred due to that person's noncompliance with
the5e provisions_ These costs shall i~nh.1 ·     t not be limited to. the expense of nonrefundable or
noncreditable tickets, the costs of non        able deposits for travel or lodging, attorney's fees, and all
other costs incurred seeking enforcer      ·of any of these provisions.

Pas.session and Access           ~~
                             tF(J
        I.      Standard P~ssion Order
                         ~
                IT IS O~~RED that each conservator shall comply with all tenns and conditions of this
        Standard P .     on Order. lT IS ORDERED that this Standard Possession Ordef is effective
                       a applies to all periods of possession occurring on and after the date the Court
                     ndard Possession Order. IT IS. THEREFORE. ORDERED:

                         Definitions

                        l.     ln this Standard Possession Order ''school" means the primary or
                secondary school in which the child is enrnlled or, if the child is not enrolled in a primary
                or s~ondary school, the public scbooJ district in which the child primarily ~sides.




                                                      7
            2.       In this Standard Possession Order "child" includes each child, whether.
    one or more, who is a subject of this suit while that child {s undet the age of eighteen
    years and not otherwise emancipated.

    (b)      Mutual Agreement or Specified Terms for Possession

             IT IS ORDERED that the conservators shall have possession ofrhe child at times
    mutually agreed lo in advance by the parties. and. in the absence of m~~~~greement. it
    is ORDERED that the conservators shall have possession of the child~ the .specified
    terms set out in this Standard Possession Order.              !?~rpjj;

    (c)      Parents Who Reside 100 Miles or Less Apart               ~V
                                                            ¢~
           Except as otherwise expressly provided in this St~ .Possession Order, w!Jen
    Hisham Ahmed resides 100 miles or less from the prlma(f'~dence of the child, Hisham
    Ahmed shall have the right to possession of the child~lows:

             1.      Weekends-                         o~
             On weekends that occur during t h e *school tenn, beginning at the time the
    child's school is regularly dismissed, on rh~f, thil'd. and fifth friday of each month
    and ending at the time the child's schooJ~mes after the weekend.

            On weekends that do not    ~,.S:{~uring
                                                the regular school tenn, beginning at 6:00
    p.m., on the flrst, third. and fiftha~~~each momh and e{l.diog a.t 6:00 p.01. on the
    following Sunday.                ~

             2.      Weekend ~ssion Extended by a Holiday -

             Except as ot' ·~expressly       provided in this Standard Possession Order. if a
    weekend period of a':;on by Hisham Ahmed begins on a student holiday or a. teacher
    in·service day th      Is on a Fdday during the regular school term. as detemiined by the
    school in whic       c ild is enrolled, or a federal, state, or local holiday that falls on a
    Friday duri t summer months when school is not in session, that weekend period of
                      begin at the time the child's school is regularly dismissed on the
    Thurs~    .,   cdiately preceding the student holiday or teacher io-r;CJVicc: day s.od 6:00
               Thursday immediately preceding the federal, state, or local holiday during the
    su       months.

_   ~~       Except as otherwise expressly provided in this Standard Possession Orderi if a
~eekend       period of possession by Hisham Ahmed eJJds on or is immediately followed by
    a student holiday or a teacher in-service day that falls on a Monday during the re~ular
    school tenn, as detennilled by rhe school In which the child is enrolled, or a federal, state,
    or local holiday that falls on a Monday during the summer months when school ls l10t in
    session, that weekend period of possession shall end at 6:00 p.m. on that Monday.

            3.       Thursdays-On Thursday of each week during the regular school term,
    beginning at the time the child's school is regularly dismissed and ending at the time the
    chHd's school resumes on Friday.

                                          8
            4.       Spring V&.cation in Even-Numbered Years - In even-numbered yeacs,
    beginning at the time the child's school is dismissed for the school's. spring vacation and
    ending at 6:00 p.m. on the day before school resumes after that vacation.

            5.       Extended Summer Possession by Hisham Ahmed -

    With Written Notice by April I - lfHisham Ahmed gives Mercedes                 ez written
    notice by April J of a year specifying an extended period or periods         mmer
    possession for that year, Hisham Ahmed shall have possession oi-:..i-.t~    weekend period of possession by ttisham AJimed shall not take place in that year,
    provided that the weekend so designated does not interfere with Hisham Ahmed's period
    or periods of extended summer possession or with Father's Day possession.

            (d)      Parents Who Reside More Than 100 Miles Apart

            Except as otherwise expressly provided. in this Standard Possession Order, when
    Hisha.m Ahmed resides more than t 00 miles from the residence of the~~ild. Hlsham
    Ahmed shall have the right to possessiorr of the child as follows:  ~


            1.       Weekends~ Uoless Hisham Ahmed elecrs the alfii'~ve period of
    weQ~cnd possession described in the next paragraph, Hisham ~'Md~hall have the right
    to possession of the child on weekends that occur during th~ w1ftar school term,
    beginning at the time the child's school is regulady dismia~n the first, third, and fifth
    Friday of each month and ending at the time the chili'     ~I resutnes after the
    weekend, and on weekends that do not occur during           gular school term, beginning at
    6:00 p.m. on the fil"St, third and fifth Friday of eac~ th and ending at 6:00 p.m. on the
    following Sunday.                                   <>{If»
             Alternate Weekend Possession·    l~~the       weekend possession described in
    the foregoing paragraph, Hisham Ahmed~ have the right to possession of the child
    not more tha.o one weekend per month ~~isham Ahmed's choice beginning at 6:00 p.m.
                                           1 and ending at 6:00 p.m. on the day before
    on the day school recesses for the wee~ffi.I
    school resumes after the weekend~am Ahmed may elect an option for this
    alternative period of weekend ~~loo by giving written notice to Mercedes Martinez
    within ninety days after the pa     begin to reside more than I00 miles apan. lf Hisham
    Ahmed makes this election, 1          Ahmed shall give Mercedes Martinez fourteen days'
    written or telephonic noti       eding a designated weekend. The weekends chosen shall
    not conflict with the p       ns regarding Christmas. Thanksgiving, the child's birthday,
    and Morher's Day p         on below.

                     W~kE.'nd Possession Extended by a Holiday -
            2.
                    w
            Exeaia otherwise expressly provjded in this Standard Possession Order, if a
                    -.;f
 weekeniM. possession by Hisham Ahmed begins on a student holiday or a teacher
 in-scry,i v y that falls on a Fridiw during the regular school term, as detennined by the
 sch o        hich the child is enrolled. or a fedetal, state, or local holiday during the
            months when school is oot In session, that weekend period ofpo5session sha.11
        at the time the child's school is regularly dismissed on the Thursday immediately
      eding the stude11t holiday or teacher in-service day and 6:00 p.m. on the Thul"Sday
~ mediately preceding the federal. state. of local holiday during the summer months
            Except as otherwise expressly provided in this Standard Possession Order, ifa
   weekend petiod of possession by Hisham Ahmed ends on or is immediately followed by
   a student holiday or a reacher in-service day tha.t fall$ on a Monday duriog rhe regular
   school teon. as determined by the school in which the child is enrolled, or a federal, state,
   or local holiday that falls on a Monday during the summer months wheo school is not in
   session, that weekend period of posse$sion shall end at 6:00 p.m. on that Monday.


                                        10
               3.       Spring Vacation in All Years - Every year. beginning at 6:00 p.m. cm the
   day the child {s dismissed from school for the school's spring vacation and ending at 6:00
   p.m. on the day before school resumes after that vacation.

               4.       Extended Summer Possession by l-Hsham Ahmed -

               With Wntten Notice by April 1 - If Hisha.m Ahmed gives Mercedes Maninez
   written notice by April 1 ofa year specifying an extended period or periods of summer
   possession for that year. Hisham Ahmed shall have possession of the             for forty-two
   days beginning no earlier: than the day after the child's school is dis · . for the summer
   vacation and ending no later than seven days before school resut            he end of the
   summer vacation in that year, to be exercised in no more thai' parate periods of at
   least seven con~utive days each, with each period of po5Sf6s          beginning and ending
   a.t 6:00 p.m. on each applicable day. as specified in the ~r~ otice. These periods of
   possession shall begin and end at 6:00 p.m. on each apQl~e day.
                                                            ~~
             Without Written Notice by April I - ff His a~hmed does not give Mercedes
   Ma1tinez written notice by April I ofa year spetj           an extended period or periods of
   summer possession for that year, Hisltam Ahm           a.11 have possession of the child for
   forty-two coosectttive days beginning at 6:00       . on June 15 and ending at 6:00 p.m. on
   July 27 of that year.                       ~

           Notwithstanding the      wee~e~~ds posse~ioo
                                        of           ORDERED for His ham
   Ahmed, it is expressly OROEREU"Mercedes Martinez shall have a superior right of
   possession of the child as folio~

            I.      Summer WeeQd Possession by Mercedes Martinez- If Mercedes
   Martinez gives Hisha~m~ written notice by April 15 of a year, Mercedes Martinez
   shall have possession          bild on any one weekend begin11ing at 6:00 p.m. on Friday
   and ending at 6:00 PA~ the following Sunday during any one period of possession by
   Hisham Ahmed duri~isham Ahmed's extended summer possession in that year,
   provided that if a    iod of possession by Hisham Ahmed in that year exceeds thirty
   days, Meccede          nez may have possession oftbe child under the tem1s of this
   prov1s1on o        wo nonconsecutive weekends during that period and provided that
   Merc#ee Inez picks up the child from Hisham Ahmed and returns the child to that
   same r,I     nd that the weekend so designated does not interfere wit!} Father's Day
           9
   posse            .

      ~ 2.         Extended Summer Posse&Sion by Mercedes          Martine~~
                                                                         If Mercedes
        ine~
           gives Hisham Ahmed written notice by April 15 of a year, Mercedes Martinez
~ y designate twenty-one days beginning no earJierthan the day after the child's school
 is dismissed for the summer vacation and ending no later than seven days befoftl school
 resumes at the end of the summer vacation in that year. to be exercised in no more than
 two separate periods of at least seven consecutive days each, during which Hisllam
 Ahmed shall not have possession of the child. provided. that the period or periods so
 designated do not interfere with Hisham Ahmed's period or periods of extended summer
 possession or with Father's Day possession. These periods of possession shall begin and
 end ar 6:00 p.m. on each applicable day.


                                           11
    (e)     Holidays Unaffected by Distance

             Notwithstanding the weekend and Thursday periods of possession of .Hi.sham.
    Ahmed, Mercedes Martinez and His ham Ahmed shall have the right to possession of the
    child as follows:

             I.      Christmas Holidays in Even·Numbered Years " In even-numbered years,
    Hisham Ahmed shall have the right to possession of the child beginnii;at the time the
    Decembe(' 28, and Mercedes Martinez shall have the dght t()
    beginning at noon on December 28 and ending at 6:00 p.m. on
                                                                   po"m
    child's school is dismissed fof tbe Cltristmas school vacation and end'      noon on
                                                                              of the child
                                                                           y before school
    resumes after that Christmas school vacation.                   t;.,.

                                                                 <>~
            2.       Christmas Holidays in Odd-Numbered V~ In odd·numbered years,
    Mercedes Martinez shall have the right to possession ot:_~hild beginning at the time
    the child's school is dismissed for the Christmas sch~cation and ending at noon on
    December 28, and 1-fisham Ahmed shall have the ~1{6 possession of the child
    beginoing at noon on December 28 and ending ~~1) p.m. on the day before school
    resumes after that Christmas school vacation. ,~
                                                  ~~

            3.       l:.id al - Fitar in All Year~ all years, Hisham Ahmed shall have the
    dght ro possession of the child beginnit~e day before at 6:00 p.m. imd ending at 6:00
    p.m. on the day following Eid al-Fit~rcedes Martinez shall be entitled to wa.k.c up
    these missed days by selecting a ~~d that wou Id otherwise be that of Hisham
    Ahmed. The make-up weeken~~ not interfere with any holiday possession period of
    Hi.sham Ahmed.                    ~

            4.       Ramada1 · II Years - In all years, Hisham Ahmed shall have the right
    to possession of tl;ie c        ginning the day before at 6:00 p.m. and ending at 6:00 p.m.
    on the day followin          adan. Mercedes Martinez shall be entitled to make up these
    missed days by sel · ga weekend that would ocheiwise be that of Hisham Ahmed, The
    make-up weeke           all not interfere with any holiday possession pedod of Hisham
    Ahmed.        ~CJ

            ~U  Thar1ksglviog in Odd-Numbered Yea.rs - In odd-numbered years, Hisham
    Ahme9~~1 have che right to possession ofrhe child beginning at the time the child's
    s~~£~!smissed for the Thanksgiving holiday and ending at 6:00 p.m. ott the Sunday
    f~ng Thanksgiving,

   ~        6.       Thanksgiving in Even-Numbered Years- Jn even·nu.mbcred years,
~Mercedes Martinez shall have the right to possession of the child beginning at the time
    the child's school is dismissed for che Thanksgiving holiday and ending at 6:00 p.m. on
    the Sunday following Thanksgiving.

             7.      Child's Birthday· lfa parent is not otherwise entitled uodei:- this Standard
    Possession Order to present possession of the child on the child's birthday, that parent
    shall have possession of the child begiooiog at 6:00 p.m. and ending at 8:00 p.m. on that
    day, provided that that parent picks up the child froro the other parent's residence and
    returns the child to that same place.

                                         12
            8.       Fathef's Day - Hisham Ahrned shall have the right to possession of the
   child each year, beginning at 6:00 p.m. on the Friday preceding Father's Day and ending
   at 8:00 a.m. on rhe Monday after fa.titer's Day, provided that if Hisham Ahmed is not
   otherwise entitled under this Standard Possession Order to present possession of the
   child. he shall pick up rhe child from Mercedes Martinez's residence and return the child
   to that same place.

            9.      Mother's Day - Mercedes Maninez shall have the rig4~ossession of
                                                                        ~lsmissed on the
   the child each year. beginning at the time the child's school is rei!u
   Friday preceding Mother's Day and ending at the time the child'      , I resumes after
   Mother's Day. provided that if Mercedes Martinez is not othe~ otitled under this
   Standard Possession Order to present possession of the c~~i~shall pick up the child
   from Hlsharn Ahmed's residence and return the child to t~~ ..e place.
                                                          ~@@
   (f)      Uudesignated Periods of Possession          ~
           Mercedes   Martine~  shall have theright~~ession of the child at atl other
   times not specifically designated in this Standa    ssession Order for Hisham Ahmed.
                                                 {@}
   (g)      General Tenns and Conditions      Q
           Except as otherwise   expressl~~~ided in this Standard Possession Order, the
   terms and conditions of possessior,fG~ child rhat apply regardless oftf1e distance
   between the residence of a parelWthe child are as follows;

            t.      Surrender o,l~d by Mercedes .Martinez • Mercedes Maninez is
   OROER~D to surrend~~~ild to Hisham Ahmed at the beginning of each period of
   Hisham Ahmed's poss~ at the residence of Mercedes Martinez.

             lfa period oQssession by Hisham Ahmed begins at the time the child's $Chool
   is regularly dlsmi      , Mercedes Martinez is ORDERED to surrender the child to Hisham
   Ahmed at the ~ ' · n1ng of each such period of possession at the school in which the
   child is en         I the child is riot in school, Hisham Ahmed shall pick up the child at
   the res~'d - Mercedes Martinez at 6:00 p.m., and Mercedes Martine.l is ORDERED
   to surr~       he child lo Hisham Ahmed at the residence of Mercedes Martinez at 6:00
   p.m. u       these circumstances.
      ~~~J)
    ~~ 2.            Returo of Child by Hisham Ahmed - H!~ham Ahmed is ORDERED to
  ~ the child to the residence of Mercedes Martinez at the end of each period of
~ossession. However, it is ORDERED that. if Mercedes Martinez and Hisham Ahmed
   Iive in the same county at toe time of rendition Qf this order, Hisham Ahmed's county of
   residence remains the same after rendition of this order, and Mercedes Martinez's counry
   of residence changes, effective on the date of the change of residence by Mercedes
   Martinez. Hisham Ahmed shall surrender the child to Mercedes Martinez at the residence
   of Hisham Ahmed at the end of each period of possession.




                                       l3
                  lfa period of possession by Hisham Ahmed ends at the time the child's school
         resumes. Hisbam Ahmed is ORDERED to surrender the child to Mercedes Martinez at
         the end of each such period of possession at the school in which the chHd is enrolled or, if
         the child is not in school, at the residence of Mercedes Martinez at 6:00 p.m.

                 3.       Surrender of Child by Hisham Ahmed - Hisham Ahmed is OROERED to
         surrender the child to Mercedes Martinez.. if the child js in Hisham Ahmed's possession
         or subject to Hisham Ahmed's control! at the beginning of each period~~ercedes
         Martinez's exclusive periods of possession. at the place designated in~tandard
         Possession Order.                                                  ~        2.       Duration

                 The periods of possession ordered above apply to the child the subject of this suit while
        that child is uoder the age of eighteen years and not otherwise emancipated.

        3.       Nonin.terfimmce with Posse.vsion

                Except as expressly provided herein, IT IS ORDERED that neither conservator shall take
        possession of the child during the other conse.r:va.tor's period ofp05session unl~ere is a prior
        written agreement signed by both conservators or in case of an emergency. @~~ ..
                                                                                      ~
        4.       Termination oJOrders                                            ~U
                                                                              .,(j;
                 The provisions of this decree relating to conservatorship,       sion. or access tenninace
        on the remarriage of Hisham Ahmed to Mercedes Martinez unle      0
                                                                                onparent or agency has
        been appointed conservator of the child under chapter 153 0£          xas Family Code.
                                                                       ~
        Child Support                                               1~
                                                                  o~

                  IT rs ORP£Rf:D that Hisham Ahmed is obli~~ to pay aad shall pay to Mercedes
Martinez child support of one thousand one hundred doll~~l 00.00) per month, in two installments
per month of five hundred fifty dollars ($550.00) eac~,  :Ui11fl'e first installment of five hundred fifty
dollars ($550.00) being due and payable on December         e second Installment of five hundred fifty
dollars ($550.00) being due and payable on Oecemb · • 2013, and a like instaUment of five hundred
fifty dollars ($550.00) being due and payable on t~rst and fifteenth day of each month thereafter until
the first month following the date of the earliest~~mrrence of one of the evenlS specified below:
                                                ©                               .
                 I.        the child reaches t~ge of eighteen years or graduates from high school,
whichever occurs later, subject to the PJ~~,~ns for support beyond the age of eighteen years set out
below:                                 ~~~
        2.       the child marries;  Q
        3.       the ctlild dies; ~
        4.       the child enlis~'@J~ anned forces of the United Sta.tes and begins active service as
defioed by section 101 of ti~ @>'df the United States Code; or
        5.       the child's ~illties are otherwise removed for general purposes; or
                         ~
        If the child is ~tl         Withholding from EarniMs

         IT JS ORDERED that any employer of Hisham Ahmed shall be ordered to withhold from
eamin~    for child support from the disposable earnings ofHisham Ahmed for the support of Ameen
Ahmed.

         IT lS FURTHER ORDERED that all amount$ withheld ftom the disposable earnings of Hisham
Ahrned by the employer and paid in accordaoce with the order to that employer shall constitute a credit
against the child support obligation. Payrncnt of the full amount of child support orde~aid by this
decree through the means ofwithholding from earnings shall discharge the child~up       t(k"bbligation. Jf
the amount wlthheld from earnings and credited against the ohild support obligaf          ess than 100
percent of the amount ordered to be paid by th is decree, the balance due temains    , bligation of Hisham
Ahmed, and it is hereby ORDERED that Hisham Ahmed pay the balance due ~cly to the state
disbursemenc unit specified below.                                          ~
         On this date the Court signed an Income With.holding for Su~

         Payment                                                    1~
                                                                 ;~
         IT IS ORDERED that all payments shall be made ~hrhe state disbursement unit at Texas
Child Support Disbursement Unit, P.O. Box 659791, San        10. Texas 78265-9791, and thereafter
promptly remitted to Mercedes Maninez for the s1,1pport~ child. IT IS ORDERED that each party
shall pay, when due, all fees charged to that party by th disbursement unit and any other agency
statutorily authorized to charge a fee,               ~

         Change of Employmeot                    ~(j
                                                ©
         IT IS f'URTI-IER ORDERED that ~am Ahmed shall ootify this Court and Mercedes Martinez
by U.S. certified mail, return receipt r~~ of any change of address and of any terminal ion of
employment. TJ1is notice shall be give     later than seven days after the change of address or the
termination of employment. This nofi2e', r a subsequent notice shall also provit;!.e the current address of
His ham Ahmed and the name and _aj~ss of his current employer, whenever that infonnation becomes
available.                        ~

                      Q~~
         Clerk's Duties

         IT IS ORDER~at, on the request of a prosecuting attorney, the title IV-D agency, the ftiend
of the Court, a do~~elations office, Mercedes Martinez. Hisham Ahmed, or ao attorney representing
Mercedes Martine~ish.am Ahmed, the clerk of this Court shall cause a certified copy of the Income
Withholding fo~ort to be delivered to any employer.

l/eallh Care;:j

          I.      IT IS ORDERED that Hisham Ahmed and Mercedes Martinez shall each provide medical
support for the child as set out ln this order as additional child support for as long as the Court may order
Hisham Ahmed and Mercedes Martinez to provide support fur the child under' secrions l 54.00 I and
I 54.0()2 of the Texas Family Code. Beginning on the day Hisham Ahmed and Mercedes Martinez's
actu&J or potential obligation to support the child under siections 154.00 I and I 54.002 of the Family Code
tenn({latcs, IT IS ORDERED that Hisham Ahmed and Mercedes Martinez are dischai;ged from the

                                                     16
obligations $et forth in this medical support ordci:-, except for any failure by a parent to fully comply with
those obligations before that date.

        2.       Definitions ~

        "Health Jnsurance" means insurance coverage that provides basic health-care services, including
usual physician services, office visits, hospltali~tion, and laboi:atory, X-ray, and emergency services, that
may be provided through a health maintenance organization or other private or public ~r~ani.zation, other
than medical assistance under chapter 32 ofrhe Texas Human Resources Code.                 ~
                                                                                         ®)
        "Reasonable cost" means the cost of health insura.nce coverage for a chil          does oot exceed 9
percent of 1-lisham Ahmed's annual resources. as described. by section 154.06~           the iexas Family
Code.                                                                       <> ~

                                                                              ~~          .
        "Reasonable and necessary health-care expenses not paid by in~~C'e and incurred by or on
behalfofa child" include, without limitation. any copaymeots for offl~."1sits or prescription drugs. the
yearly deductible, if any, aod medical. surgical, prescription dn.1g, ~"ti« health-care services, dental, eye
care. ophthalmological, and orthodontic charges. These reasona~~{f necessary health-     er or for nonprescription medication.
                                                                 {@>
        "Furnish" means:                                     Q
                 a.       to hand deliver the document   ~erson      eighteen year$ of age or older either to
                          the recipient or to a perso~ is eighteen years of age or older and pennanently
                          resides with the recipiitf~,,r       .
                 b.       to deliver the docume      the recipient by certified rnaH, teturn receipt
                          requested, to the reci 1 's last known mailing or residence address; or
                 c.       to deliver the doc · t to the recipient at the recipient's last known mailing or
                          residence addt:       mg aoy person or entity whose principal business is that of a
                          courier or d · 1 r of papers or documents either within or outsic!e the United
                          States.

         3.       Findings on H.~~sura.oce Availability· Having consideted the cost, accessibility. and
quality of health iosurance ~ge available to the parties, the Court finds:

         Health insuran~~~vailable to Hlsharn A.hmc:d at a reasonable cost from another source,
including th.e program~f section 154.1826 of the Texas Fam Uy Code ro provide health insurance lt1
title IV~D cases. ~

         IT IS R~ER FOUND that the following orders regarding health-care coverage afe in the best
interest oft~~;..'

        4.       Provision of Health-Care Coverage -

        As additional child support. Hisham Ahmed is ORDERED to cor\tioue to maintain health
Insurance for the child who is the subject of this suit that covers basic health-care ser:Yices, including
usual physician services, office visits, hospitalization, laboratory, X-ray. and emergency services.



                                                       17
         Hisham Ahmed is ORDERED to maintain such health insurance in full force and effect on the
child who is the subject of this suit as long as child suppo.rt is payable for that child. Hisham Ahmed is
ORDERED to convert any group insurance to individual coverage or obtain other health insurance for the
ch lid within fifteeo days of tenu ii) at ion of his employment or other disqualification from the group
insurance. Hisham Ahmed is ORDERED to exercise any conversion options or acquisition of new health
Insurance in such a manner that the resulting insurance equals or exceeds that in effect immediately
before the change.

        Hisham Allmed is ORDERED to furnish Mercedes Maninez a true and coJTec~ of the health
insurance policy or certification and a schedule of benefits within lO days of the s~·
                                                                                     ~fthis order.
Hisham Ahmed is ORDERED to furnish Mercedes Martioe.z the insurance cards            , y other forms
necessary for use of the insurance within IO days of the signing of this ordei:- ~~ ' Ahmed is
ORDERED to provide, within three days of receipt by him, to Mercedes Mau~any insurance checks,
other payments. or explanations of benefits rehlting to any medicaJ expens~ the child that Mercedes
~~~fil~~.                                                               I~

          Pursuant to seservices within the health maintenance organization. if applicable. Disallowance of the bill by a health
insurer shall not excuse the obligation of either party to make payment. Excepting emergency health        Suqport as Obligation Qf.E5!.a!S

         IT IS ORDERED that the provisions for child support in this decree shall be an obligation of the
estate of Hisham Ahmed and shall not tenninate on the death of Hisham Ahmed. Payments received fot
the benefir of the child. including payments from the Social Security Administration, Department of
Veterans Affairs or other governmental agency or life insurance proceeds, annuity payments, trust
distributions, or retirement survivor benefits, sha.11 be a credit against this obligation. Any remaining
balance of the child support is an obligation of Hisham Ahmed's est.ate.

        Iennination of Orders on Remarriage ofJ>arties but Not on Death     ofOb!ig~~
        The provi$ions of this decree relating to current child support tenninate ~remarriage of
Hisham Ahmed to Mercede!5 Martinez unless a nonparent or agency has b~n inted conservator of
the child under chapter 153 of the Texas Family Code. An obligation to pa.>.?. · support under tl:ljs
decree does not terminate on the death of Mercedes Martinez but continu           an obligation to Ameen
Ahmed.                                                             !.f!J~

Medical Not(fication                                                  1~
                                                                    <>~
    · Eac)l party is ORDERED to infonn the other party wi~~ hours of any medicill condition of the
child requiring surgical intervenrion, hospitalization, or bo~\r@'"'-

Our Family Wizard                                       )~
         lT IS ORDERED that Mercedes Martine 7flfn~isham Ahmed shall register and pai:ticipate fully
in the OurFamily Wizard.com program. IT IS F~ER ORDERED thl        b.      dates of physicaVmental health appointments for the child, including the purpose of the
                appointment;

        c_       information oJJ medical, dental, and optical providers for the child; and

        d.      information regarding the child's school activities.

        IT rs ORDERED that for an extracurricular activity for the child for which ~heris an internet -
based calendar. a party shall enter sufficient infonnation so that the other party can lo    tne schedule
on the internet. For an extra-curricular activity for the child for which there is nol_~ -based calendar.
each party is ordered to provide the other party with sufficient information so tha~11arty can obtain a
calendar of events.                                                                ~
                                                                               o~
         11' lS ORDERED that the parties shall promptly post the followin~nnatioo on the
Ourf a.milyWiia.rd.com website within the specific time frame after the
information:                                                                   IT rs ORDERED that tlte parties shall routinely use and check •1our Family Wizard'' to remain
infonned of the child's school activities, school projects and testing schedules, the child's activities,
medical appointments. and other commitments and obligations. and each parent shall have the obligation
to update relevant information as it becomes known to that parent.

        Each party is ordered to respond to the other party's request or notification within 48 hours if a
response is required. However, if a pa.fry will be traveling fof a period of time, he Of she should post the
time period that he or she will be unavailable and said 48 hour time period shall resum~he date that
the traveling party returns.                                                              ~


           IT IS FURTHER ORDERED that the parties shall not communicate via         «illl~ne or texting,
eic:cept in an emergency or urgent sil\Jatioo regarding rhe child that must be acrefl~;-in less than 24
hours. In an emergency or urgent situation or when sufficient time would nQt ~the oth« party to
receive the. infurrnation through Our Family Wizard, the parties are orde~mmunicate only by use
of telephone or text messaging for short, specific messages wlljct\ invol~~ child's schedule!! or well~
being. The parties are ordered to l')ot use any e(ectrooic methods ofc~lfuication in a repetitive and
harassing manner. The parties are ordered to suounarize any $uch ~~elephonic communication by a
posting to the Our Family Wizard website.                    ·      :~

lnformalion Regarding Parties                                       ~
           The infonnation required for each party by sectto!!i;li9.006(a) of th• Texas Family Code Is as
follows:                                                      ~t~
                                                         ~
Name: Hisham Ahmed
      Social Security number:
                                         &
                                   xx.1Mc~ 7
                                                      U
      Driver's license number:     20n5iw2       Issuing s1ate; Texas
      Current residence address:  ~~· Overdale Drive, Pearland, Texas 77584
      Mailing address:                  W. Overdale Drive, Pearland, Texas 77584
      Home telephone number: R       3-419-9350
      Name of employer:          VSaharaCargo LLC.
      Address of employment: ~ 332 S. Wayside, Houston, Texas 77011
      Work telephone numbe@        713-419-9350

Name: Mercedes       Ma~rt'nU
           Social SocurityAN INTENDED CHANGE IN ANY OF THE R.EQUIR.EO INFORMATION TO EACH OTHER
PARlY, THE COURT, AND THE STATE CASE REGISTRY ON OR BEFORE TH~ 60TH DAY
BEFORE THE INTENDED CHANGE. IF THE PARTY DOES NOT KNOW OR COULD NOT HAVE
KNOWN OF THE Cl-IANGE IN SUFFIClENT TIME TO PROVIDE 60-DAY NOTICE, THE PARTY
IS OROERBD TO GIVE NOTICE OF THE CHANGE ON OR BEFORE THE FIFTH DAY AFTER
THE PA TE THAT THE PARTY KNOWS OF THE CHANGE.

     THE DUTY TO FURNISH THIS INFORMATION TO EACH OTHER~ PR , THE COURT,
AND THE STATE CASE REGISTRY CONTINUES AS LONG AS ANY PERSON a YlRTUE Of
THIS ORDER, IS UNDER. AN OBLIGATION TO PAY CHILD SUPPORT OR                                LED TO
POSSESSION OF OR ACCESS TO A CHILD.                                               (j
       FAILURE BY A PARTY TO OBEY THE ORDER Of THIS C~ PROVIDE EACH
OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY     THE CHANGE IN THE
REQUIRED INFORMATION MAY RESULT IN FURTHER LITIGAP'(~ TO ENFORCE THE
ORDER, INCLUDING CONTEMPT OF COURT. A flNDfNG O~~TEMPT MAY BE PUNISHED
SY CONFrNEMENT fN JAIL FOR UP TO SIX MONTHS, AF~~ ur TO $500 FOR EACH
VIOLATION. ANO A MONEY JUDGMENT FOR PAYMEN'J
      NOTICE TO ANY PEACE ~FFI OF THE STATE OF TEXAS: YOU MAY USE
REASONABLE EFFORTS TO ENF           HE TERMS OF CHll.. P CUSTODY SPECIFIEO IN THIS
ORDER. A PEACE OFFlCER WH         lES ON THE TERMS OF A COURT ORDER ANO THE
OFfJCER'S AGENCY ARE ENTI'       TO THE Ai;>Pl..,lCA.BLE IMMUNITY AGAINST ANY
CLAIM, ClVJL OR OTHERWl       EGARDING THE OFFICER'S GOOD FAITH ACTS
f>ERPORMED lN THJ:: SCOP      HE OFFICER'S DUTIES IN ENFORCING THE TERMS OF THE
ORDER THAT RELATE Tt       JLD CUSTODY. ANY PERSON WHO KNOWINGLY PRESENTS
FOR ENFORCEMENT          DER THAT lS INVALID OR NO LONGER IN EFFECT COMMITS
AN OFFENSE THAT        BE PUNISHABLE BY CONFINEMENT JN JAIL FOR AS LONG AS
TWO YEARS ANDA:).     E Or AS MUCH AS $I 0.000.
                    IC..~                             •


        WA~NITO PAJlTIES: FAILURE TO OBEY A COURT ORDER FOR CHILD SUPPORT
OR FOR PO      ON OF OR ACCESS TO A CHlLD MAY RE.SULT TN FURTHER UTlOATION
TO ENPOR      E ORDER, INCLUDING CONTEMPT OF COURT. A fJNDING Of CONTEMPT
MAY BE PUNISHED BY CONFINEMENT IN JAIL POR UP TO SIX MONTHS, A FINE OF UP TO
$500 FOR EACH VIOLATION, AND A MONEY JUDGMENT FOR PAYMENT OF ATTORNEY'S
FEES AND COURT COSTS.

      FAlLURE Of A PARTY TO MAKE A CHILD SUPPORT PAYMENT TO THE PLACE AND
lN THE MANNER REQUIRED BY A COURT ORDER MAY RESULT IN THE PARTY'S NOT
RECElVING CREDlT FOR MAKING THE PAYMENT.


                                                     23
                  FAILURE OF A PARTY TO PAY CHILD SUPPORT DOES NOT JUSTIFY DENYrNG THAT
         PARTY COURT-ORDERED POSSESS.ON OF OR ACCESS TO A CHILD. REFUSAL BY A PARTY
        TO ALLOW POSSESSION OF OR ACCESS TO A CHILD DOES NOT JUSTIFY FAILURE TO PAY
        COURT-ORDERED CHILD SUPPORT TO THAT PARTY.

        Divi:don tfMarital Esta/I/

                 The Court finds that the following is a just and right division of the parties' ma~tf._estate, having
        due regard for the rights of each party and the child of the marriage.                        ~

                                                                                                   ~~
                  Property to Husband                                                            U~

                  IT IS ORDERED AND DECREED that the husband, Hlsham                  Ahm(b~warded the following
        as his sole 3Jld separate property, and the wife is divested of all right. title, ~~st, and claim in and to
        that property:                                                                ~ @@
                                                                                    A~
                  H-1. All household furniture, fumishings, fixtures, good~Wobjects, colleccibles, appliances,
        and equipment in the possession of the husband or subject to his s~~ontrol.

                 H-2.              '   .
                          All clothrng,Jewe                                  a~
                                            Iry. and other personal e~~· the possession of the husband or
        subject to his sole control.                                 ~

                 H-3.    All sums of cash in the possession of      t~sbimd
                                                                        01' subject to his sole control, including
         funds on deposit, together with accrued but unpaid~~st. in banks, savings institutions, or other
         financial institutions. which accounts stand in t~k.,.Wand's sole name or fi-om which the husband has the
         sole right to withdraw funds or which are subje~ the husband's sole control.

                  H-4.       A.II policies of life insuran~cluding cash values) insuring the husband's life.
                                                       ~
                  H-5.       The 20 I 0 BMW 3:28          r vehicle, vehicle identification number
u f?llo. ~WJt.r':fl "N '""~~ ".lL"'1$, together w        prepaid insurance, keys, and title documents.

                  H-6.    The    busines~k~Sahara
         machinery, equipment, inve
                                                         Cargo, including but not limited to all furnitu.re, fixtures.
                                           cash, receivables, accounts, goods, and supplies; all personal property
         used in connection with~ atioo of the business; and all rights and privileges, past, present, or
         future. arising out of or j · nection with the operation of the business.

                  Prnnertv   toJ!'   ~


                  IT IS Q~ED AND PE.CREED that the wife, Mercedes Martine4 is awarded the following
         as her sole a~arate property, and the husband is divested of all right title, interest, and claim in and
         to that property:

                  W-1.       All household furniture, furnishings. fixtures, goods. art objects, collectibles, appliances.
         and equipment in the possession of the wjfe or subject to her sole control.
                 W-2. All clothing.jewelry, and other personal effects in the possession of the wife or subject to
         her sole control.



                                                                  24
                        W-3. All sums of cash io the posse.ssion of rhe wife or subject to her sole control. including
               funds on deposit, together with accrued but unpaid interest. in banks, savings institutions, or other
               financial institutions. which accounts stand in the wife's sole name or from which the wife has the .sole
               right to withdraw funds or which are subject to the wife's sole control.

                          W-4.         All policies oflife insurance (including cash values) losllring the wife's life.

                          W~5.
l " ...1-s.c 1 \'2.i; 4 :J~~"°''t'"l
                                       The 2004 Chevrolet Tahoe motor vehicle. vehicle identification number
                                         , together with all prepaid insurance, keys. and title documents.

                        W-6. The following ltems, wJ1ich she may pick up fl'om Husband
                                                                                                            *
                                                                                                        upo~rs
                                                                                                           of her notice
               to do so: scrapbook Wife made. umbilical cord set with baby's hair. silver la~~~;ictures, all other
               pictures or copies of pictures on computel"S, baby clothes plastic tubs, three-~L~utfit from Wife's
               mother, and the child's first Halloween costume.                            ~
                                                                                                  (>~
                          Division of Debt                                                        ~

                          Debts to Husband                                                ¢   ~
                                                                                              ~
                       IT IS ORDERED AND DECREED that the lrnsband.,~am Ahmed, shall pay, as a pan of the
              division of the estate of the parties, and shall indemnify an~~he wife and her property hannless frorn
              any failure to so discharge. these items:                  /?~
                                                                                  ¢~

                          H-1.         The balance due,           includin~~pal.
                                                                       interest, and all other charges, on the:
               promissory note payable to Looe Star Bank, and g ~-pan of the purchase price of and secured by a
               lien on the 20 Io BMW :3281 motor vehicle aw~e to husband.
                                                                       ©
                        H-2.    Any and all debts. charges. ~ilities. and obligations in Husband's name or subject to
               his sole control                       ~

                       H·3.    All debts, charges, 1~'1fies. and other obligations incurred solely by the husband from
               and after October I. 2010 unless e~ess provision is made in this decree to the contrary.

                       H-4.    All         encumbra~advalorern truces. liens, assessments. or other charges due or to
               become due on the real and ~~~I property awarded to the husband In this decree unless e.lS.press
               provision is made in this ,~ree to the contrary.
                                             ¢~y

               Debts to Wife             W
                       IT J~S~~ED AND DECREED thatthe wife, Mercedes Martinez, shall pay, as a part of the
              division of th   e of the parties, and shall indemnify and hold the husband and his property harmless
              from any fai   o so discharge. these items:

                          W~ I.        Any and all debts, c.tiarges, Uabrliries, and obligati        W-3. All encumbrances, ad valorem taxes, liens, assessments, or other charges due or to
become due on the real and personal property awarded to the wife in this decree unless express provision
is made in this decree to the cont{'ary.

Confirmatfo!l.Qf Separate Propertv

        The following is confirmed as Wife's separate property:

        WSP-1. Tile: 2000 Chevrolet Silverado motor vehicle. vehicle identification n~r
~-~----·• together with all prepaid insurance, keys, and title document$.~~

        ~                                                                     ~u
          IT IS ORDERED AND DECREED that each party shall send to        th~~er  party, within three days
of its receipt a copy of any correspondence from. a creditor or taxing aUJh~·~~nceming any potential
liability of the other party.                                         Q~
        Attorney's fees                                           o~
        To effect a.11 equitable division of the estate of the P.~nd as a part ofche division, and for
service5 rendered in cormectioo with conservatorship and~~ ?f the child, each party shall be
l'eSPonsible for his or her own attorney's fees, expenses0 ~costs incurred as a result of legal
representation in this case.                             ~

         IT IS ORDERED AND DECREED that          ~ments      made to the other party in accordance with
the allocation provisions for payment offederal.1kome taxes contained in this Final Decree of Divorce
are not deemed income to the party reci;ivi~l~; payments but are part of the property division and
necessary for a just and right division of th   ies' estate.

        No Alimony                    ~·
                                     O·
        IT IS ORDERED AND Q.a'   .


        signing this Final Decree of Divorce they 11.ave read this Final Decree of Divorce fully and oompletely,
        have bad the opportunity to ask any questions regarding the same, and fully understand that the contents
        of this Final Decree of Divorce constitute a full and complete resolution of this case. Petitioner and
        Respondent ac\\11owledge that they have volunta.-ily affixed their signatures to this Final Decree of
        Divorce. believing this agreement to be a just and right division of the marital debt aod assets, and state
        thar they have not signed by virtue of any coercion. any duress, or any agreement other than those
        specifically set forth in this Final Decree of Divon:e.

        Indemnification                                                                            ~
                  Ea.ch party represents and warrants that he or she has not incurred any o         ng debt,
        obligation, or other liability on which the other pany is or may be liabfe. otheC" ~~       e described in this
        decri;:e. Each party agrees and IT IS ORDERED that if any claim, action~or        ~ding is hereafter
        initiated seeking to hold the party not assuming a debt, an obligation. a lia · , an act, or an omission of
        the other party liable for such debt, obligation, liability, act or omission f;>  other party, that other party
        will~ at his or her sole e~pense, defend the party not assuming the de~ gation, liability. act. or
        omission of the other party against any such claim or demand, wh~"'6f not well founded, and will
        indemnify the party nor assuming the debt. obligation. liability, act._@omJssion of the other party and
        hold him or her hannless from all damages resulting from the cl~""1>r demand.
                                                                         ~-
                Damages. as used in this provision, includes any r~able loss, cost, expense, penalty, and
        other damage, including without limitation attorney's fe~~d other costs and C)Cpeoses reasonably and
        necessa.dly incurred in enforcing this indemnity.     ""~

                IT IS ORDERED that the      indemnifyin!i~ll     reimburse the indemnified party, on demand,
        for any payment made by the indemnified part)'.   ny time after the entry of the divorce decree to satisfy
        any judgment of any court of competent ju~~,$~ · nor in accordance with a bona fide compromise or
                                                   f~y damages to which this indemnity relates.
        settlement of claims, demands. OC' aci4!tions

                The parties agree and JT IS            ED that ea.ch pany will give the other party prompt written
        notice of any litigation threatened ~\.n      ed against either party that might consdrute the basis of a
        claim for indemnity under this~~

        Clar{fving Ord~rs            {)©)
                 Without a:ffccti,Q~ finality of this Final Decree of Divorce, this Court expressly reserves the
        right to make orders n~Sry to clarify and enforce this decree.

        ReliefNot Grarue#

                 ITl~~ERED          ANO DECREED that all relief requested in tllis case and not expressly granted
        is denied. This 1S a finaljudgment, for which let execution and all writs and ptocesses necessary to
        enforce this judgment issue. This judgment finally disposes ofall claims and all parties and is appealable.

        Date ofJudgment




                                                               27
. 10/31/2013
   ~

      Oct. 23.
                 16:37
                 2013 3:47PM
                             7138029920                             DAG   60~                        PAGE     133/03

                                                                                        No. 1513   P, 29/30



          · Dato afJudgme111


           sroNao 011 _ _l-#-r       /i~'~ +-.fL._2....   ~   ..


                APPROVED ANO CONSENTED TO AS TO BOTH fORM AND SUBSTANCE:



                Periti;.)eTtfuham Ahmed



                Respondent Mercedes Martinez




                                                   29
                                                      AFFIDAVIT




COUNTY OF HARRIS                          §
                                          §
STATE OF TEXAS                            §


     COMES NOW CHRISTINA S. TILLINGER AND STATES UNDER OATH:

     MY NAME IS CHRISTINA S. TILLINGER. THE FACTS STATED IN THIS AFFIDAVIT ARE
WITHIN MY PERSONAL KNOWLEDGE AND ARE TRUE AND CORRECT.

1.   I AM OVER THE AGE OF 18 AND HA VE KNOWLEDGE OF THE PLEADINGS AND
     RULINGS IN THE CASE OF HISHAM AHMED AND MERCEDES MARTINEZ IN CAUSE
     NO. 2013-08674.

2.   THE COURT PAPERS ATTACHED TO THIS RESPONSE ARE TRUE AND ACCURATE
     DOCUMENTS FOUND IN THE CIVIL RECORDS OF THE DISTRICT CLERK OF HARRIS
     COUNTY, TEXAS.

      SIGNED THIS 27rn DAY OF JULY, 2015.




      SIGNED UNDER OATH BEFORE ME ON JULY 27rn, 2015.




e                 ERIN L PATIERSON
                   NOTARY PUBLIC
                   STATE Of TEXAS
       MY COMMISSION EXPIRES NOllEMllER 1, 2018   1
                                                       NOT ARY PUBLIC IN AND FOR TEXAS




                                                         17